Exhibit 10.1

















PURCHASE AND SALE AGREEMENT
by and between
PR LCP AUSTIN HOTEL TH LLC,
a Delaware limited liability company
and
SHR AUSTIN, LLC,
a Delaware limited liability company
Property Name: The Four Seasons Hotel Austin
Location: 98 San Jacinto Boulevard, Austin, Texas
Effective Date: May 1, 2015








--------------------------------------------------------------------------------




PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made to be effective as
of May 1, 2015 (the “Effective Date”) by and between PR LCP AUSTIN HOTEL TH LLC,
a Delaware limited liability company (“Seller”), and SHR AUSTIN, LLC, a Delaware
limited liability company (“Buyer”). References in this Agreement to Seller
shall be deemed to include Operating Tenant and a reference to Seller taking an
action under this Agreement shall refer, where applicable, to Seller causing
Operating Tenant to take such action.
W I T N E S S E T H:
In consideration of the mutual covenants and agreements set forth herein the
parties hereto do hereby agree as follows:
ARTICLE 1

CERTAIN DEFINITIONS
In addition to terms defined elsewhere in this Agreement, as used herein, the
following terms shall have the following meanings:
“Actual Incentive Fee at the Closing” has the meaning specified in Section 5.5.
“Beverage Company” shall mean San Jacinto Beverage Corporation, a Texas
corporation.
“Business Day” shall mean any day other than Saturday, Sunday, any Federal
holiday, or any holiday in the State in which the Property is located. If any
period expires or action is to be taken on a day which is not a Business Day,
the time frame for the same shall be extended until the next Business Day.
“Buyer Parties” shall mean and include, collectively, (a) Buyer; (b) its
counsel; (c) Manager; (d) any direct or indirect owner of any beneficial
interest in Buyer; (e) any officer, director, employee, or agent of Buyer, its
counsel, Manager or any direct or indirect owner of any beneficial interest in
Buyer; and (g) any other entity or individual affiliated or related in any way
to any of the foregoing.
“Buyer's Representatives” shall mean Buyer, Buyer’s attorneys and any officers,
directors or employees of Buyer, SHC Property Acquisition, L.L.C. or Strategic
Hotels & Resorts, Inc., but only if the same conduct due diligence or are
otherwise involved in the Transaction.
“Closing” shall mean the closing of the Transaction.
“Closing Date” shall mean the day that the Transaction closes, which shall not
be later than the Scheduled Closing Date.
“Closing Year” has the meaning specified in Section 5.5.




--------------------------------------------------------------------------------




“Closing Documents” shall mean all documents executed and delivered by Buyer or
Seller as required by Section 6.2 and Section 6.3 or as otherwise executed and
delivered by Buyer or Seller as part of the Closing.
“Condominium Management Agreement” shall mean: (i) that certain Condominium
Management Agreement dated January 3, 2008 among Seller, Manager and 98 San Jac
Holdings Limited Partnership, a Georgia limited partnership (“Post Entity”)
relating to the Hotel; (ii) that certain side letter agreement dated January 3,
2008 between Austin Hotel THC, LLC, a Delaware limited liability company, as
predecessor in interest to Seller, Manager and Post Entity relating to the
Condominium Management Agreement; (iii) that certain Assignment of Condominium
Management Agreement dated April 29, 2010 from the Post Entity to Town Lake
Residences Condominium Corporation Inc. (“Association”); and (iv) that certain
Assignment and Assumption of Condominium Management Agreement dated December 31,
2013 from the Seller to Operating Tenant.
“Contracts” shall mean the contracts, equipment leases, and other agreements
relating to the Real Property that are described in Exhibit B attached hereto,
together with any additional contracts, equipment leases and agreements and any
modifications of any of the foregoing that are entered into in accordance with
the terms of Section 8.1.
“Data Site” shall mean that certain data site maintained by Seller’s Broker with
respect to the Property, to which Buyer has been provided electronic access.
“Deed” has the meaning specified in Section 6.2(a).
“deemed to know” (or words of similar import) shall have the following meaning:
Buyer and the Buyer's Representatives shall be “deemed to know” any fact,
circumstance or information or shall have “deemed knowledge” of the same to the
extent (a) any Buyer's Representative has actual knowledge (without any duty to
investigate the matters to which such knowledge, or the absence thereof,
pertain) of a particular fact or circumstance or information that is
inconsistent with any Seller's Warranty, or (b) this Agreement, the Closing
Documents executed by Seller, the documents and materials with respect to the
Property delivered or made available to any Buyer's Representative in connection
with the Transaction, or any reports prepared or obtained by any Buyer's
Representatives in connection with Buyer's due diligence discloses a particular
fact or circumstance or contains information which is inconsistent with any
Seller's Warranty. For purposes of this Agreement, documents and materials shall
be deemed to have been “made available” to Buyer's Representatives only if the
same are located at a designated location or are available electronically or on
the Data Site or are contained in any report provided to Buyer by any of its
third party consultants. None of the Buyer’s Representatives shall have any
personal liability by virtue of their inclusion in this definition.
"Deposit" shall mean, collectively, the sum of (a) Two Million Dollars
($2,000,000) (the “First Deposit”) and (b) Eight Million Dollars ($8,000,000)
(the “Second Deposit”), to the extent Buyer deposits the same in accordance with
the terms of Section 2.1, together with any interest earned thereon.

2    



--------------------------------------------------------------------------------




“Due Diligence Period” shall mean the period commencing prior to the execution
of this Agreement and expiring at 5:00 p.m. Central Time on May 1, 2015.
“Environmental Laws” has the meaning specified in Section 4.2.2.
“Environmental Liabilities” has the meaning specified in Section 4.2.2.
“Escrow Agent” shall mean Heritage Title Company of Austin, Inc., in its
capacity as escrow agent, whose mailing address is 401 Congress Avenue, Suite
1500, Austin, Texas 78701, Attention: Attention: Brenda Hindsman (telephone
number: (512) 505-5000, e‑mail address: bhindsman@heritage-title.com).
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“Excluded Liabilities” has the meaning specified in Section 4.2.3.
“F&B” has the meaning specified in Section 5.1(d).
“Four Seasons Documents” shall mean collectively: (i) the Management Agreement;
(ii) the TMLA, and (iii) the Condominium Management Agreement.
“Holdback Escrow Agreement” has the meaning specified in Section 4.3.2.
“Hotel” shall mean the hotel operated on the Real Property.
“Inventory” has the meaning specified in Section 5.1(d).
“Laws” shall mean all municipal, county, State or Federal statutes, codes,
ordinances, laws, rules or regulations.
“Leases” shall mean all leases for tenants of the Real Property as of the
Closing, as described in Exhibit P attached hereto.
“Liabilities” shall mean, collectively, any and all conditions, losses, costs,
damages, claims, liabilities, expenses, demands or obligations of any kind or
nature whatsoever.
“Liquor Inventory” shall have the meaning specified in Section 7.2.8(i).
“Lounge” shall mean the bar and restaurant known as “The Lobby Lounge” and
located within the Hotel.
“Management Agreement” shall mean that certain Amended and Restated Hotel
Management Agreement by and between Manager and Austin Hotel OC, L.P., a
Delaware limited partnership (“Austin OC”) dated as of February 15, 2006 and (i)
as amended by: (A) that certain First Amendment to Amended and Restated Hotel
Management Agreement by and between Manager and Austin OC dated as of December
18, 2006 to be effective February 15, 2006; (B) that certain Second Amendment to
Amended and Restated Hotel Management Agreement by and between

3    



--------------------------------------------------------------------------------




Manager and Austin OC dated as of February 10, 2009 to be effective January 1,
2008; (C) that certain Assignment of and Third Amendment to Amended and Restated
Hotel Management Agreement by and between Manager, Austin OC and Seller dated
June 30, 2010; and (D) that certain Assignment of and Fourth Amendment to
Amended and Restated Hotel Management Agreement and Trademark License Agreement
by and between Manager, Seller and Operating Tenant dated January 1, 2013; and
(ii) as supplemented by that certain side letter agreement dated as of January
18, 2008.
“Manager” shall mean Four Seasons Hotels Limited, which is the Manager of the
Hotel pursuant to the Management Agreement.
“Materiality Threshold” has the meaning specified in Section 7.3.2.
“Office Owner” shall mean the “Owner” of the “Office Parcel” as such terms are
defined in the UDD.
“Operating Lease” shall mean that certain Lease Agreement dated December 31,
2012 by and between PR LCP Austin Hotel TH LLC and PLCP Austin Hotel Leaseco,
LLC, a Delaware limited liability company.
“Operating Tenant” shall mean PLCP Austin Hotel Leaseco, LLC, a Delaware limited
liability company, the tenant under the Operating Lease and the “Owner” (as
defined by the Management Agreement) under the Management Agreement.
“Owner's Title Policy” shall mean a standard TLTA owner's title insurance policy
issued by the Title Company in the amount of the Purchase Price.
“Parking Easement” shall mean that certain Surface Parking Easement Agreement
dated February 15, 2006 and recorded under document No. 200629621, as amended
and restated by that certain Parking Easement Agreement dated May 17, 2006 and
recorded as Document No. 2006110144 in the Real Property Records of Travis
County, Texas as further: (i) amended by that certain First Amendment to Parking
Easement Agreement dated May 16, 2008 recorded as Document No. 2008082369 in the
Real Property Records of Travis County, Texas; and (ii) supplemented by that
certain Garage Delivery Date Acknowledgement dated August 12, 2011.
“Permitted Exceptions” shall mean and include all of the following, subject to
the rights of Buyer to object to title and survey matters pursuant to Article 3:
(a) applicable zoning, building and land use Laws, (b) such state of facts as is
disclosed by the Survey, (c) the lien of taxes, assessments and other
governmental charges or fees not yet due and payable, (d) any exceptions caused
by any Buyer's Representative, (e) any exception that the Title Company agrees
to affirmatively insure over in accordance with the terms hereof, (f) the rights
of the tenants under the Leases, (g) the UDD; (h) the Parking Easement; and
(i) any matters deemed to constitute additional Permitted Exceptions under
Section 3.1. Permitted Exceptions shall not include any matters of record
created by Seller in violation of Section 8.1. Notwithstanding any provision to
the contrary contained in this Agreement or any of the Closing Documents, any or
all of the Permitted Exceptions may be omitted by Seller in the Deed without
giving rise to any liability of Seller, irrespective of

4    



--------------------------------------------------------------------------------




any covenant or warranty of Seller that may be contained in the Deed (which
provisions shall survive the Closing and not be merged therein).
“Property” shall mean, collectively, (a) the Real Property, (b) the “Personal
Property” as defined in the Bill of Sale attached hereto as Exhibit E, (c) the
Leases, and (d) the “Intangible Property” as defined in the Assignment Agreement
attached hereto as Exhibit F. The term “Property” shall not include any property
owned by Manager, including, without limitation, any trademarks, service marks,
logos, slogans, trade dress, trade designs, corporate names, business names,
fictitious or assumed names owned by the Manager and any of its affiliates.
“Protected Information” shall mean any books, records or files (whether in a
printed or electronic format) that consist of or contain any of the following:
Seller's organizational documents or files or records relating thereto;
appraisals; budgets; strategic plans for the Property; internal analyses;
information regarding the marketing of the Property for sale; submissions
relating to obtaining internal authorization for the sale of the Property by
Seller or any direct or indirect owner of any beneficial interest in Seller;
attorney and accountant work product; attorney‑client privileged documents;
internal correspondence of Seller, any direct or indirect owner of any
beneficial interest in Seller, or any of their respective affiliates and
correspondence between or among such parties; or other information in the
possession or control of Seller, Manager or any direct or indirect owner of any
beneficial interest in Seller which such party reasonably deems confidential,
proprietary, or privileged.
“Real Property” shall mean the real estate legally described in Exhibit A
attached hereto, together with all improvements and fixtures located thereon and
owned by Seller as of the Closing and any rights, privileges and appurtenances
pertaining thereto.
“Remove” with respect to any exception to title shall mean that Seller causes
the Title Company to remove of record or affirmatively insure over the same,
without any additional cost to Buyer, whether such removal or insurance is made
available in consideration of payment, bonding, indemnity of Seller or
otherwise; provided, however, Seller shall only be permitted to cause the Title
Company to insure over the following title exceptions: (a) any liens evidencing
monetary encumbrances, and (b) other title exceptions to the extent that Buyer
consents thereto (which consent shall not be unreasonably withheld, conditioned
or delayed).
“Rents” has the meaning specified in Section 5.1(g).
“Required Removal Exceptions” shall mean, collectively, (a) any exceptions to
title objected to by Buyer in accordance with Section 3.1(a) to the extent that
such title objections are either (i) liens evidencing monetary encumbrances
(other than liens for non‑delinquent real estate taxes) created as a result of
the intentional acts or omissions of Seller, its agents or affiliates, or
(ii) title matters created by Seller, its agents or affiliates in violation of
the terms of this Agreement; and (b) any exception to title that Seller has
specifically agreed in writing to Remove pursuant to the terms of
Section 3.1(c).

5    



--------------------------------------------------------------------------------




“Reserves” shall mean, collectively, any and all reserves and subaccounts of the
Property that are maintained by Manager for the account of Seller for FF&E,
working capital and payment of taxes and insurance.
“Restaurant” shall mean “TRIO” at the Hotel.
“Restaurant Equipment” shall mean kitchen appliances, china, crystal, dishware,
glassware, silverware, flatware and other dinnerware, cookware and cooking
utensils.
“Scheduled Closing Date” shall mean May 15, 2015, as the same may be extended
pursuant to the express terms of this Agreement.
“Seller Parties” shall mean and include, collectively, (a) Seller; (b) its
counsel; (c) Seller's Broker; (d) Manager; (e) any direct or indirect owner of
any beneficial interest in Seller; (f) any officer, director, employee, or agent
of Seller, its counsel, Seller's Broker, Manager or any direct or indirect owner
of any beneficial interest in Seller; and (g) any other entity or individual
affiliated or related in any way to any of the foregoing.
“Seller's Broker” shall mean Eastdil Secured, LLC.
“Seller's Knowledge” or words of similar import shall refer only to the current
actual knowledge of Collete English Dixon, an officer of Prudential responsible
for the Transaction, Jennifer Freedman, the asset manager employed by Prudential
Investment Management, Inc. with primary responsibility for the Property,
Richard Niedbala, Steven Kisielica and Bradley Falk (collectively, the
"Designated Representatives") and shall not be construed to impose upon the
Designated Representatives any duty to investigate the matters to which such
knowledge, or the absence thereof, pertains, including, but not limited to, the
contents of the materials delivered or made available to Buyer's Representatives
or the contents of files maintained by the Designated Representatives. There
shall be no personal liability on the part of the Designated Representatives
arising out of any of the Seller's Warranties.
“Seller's Warranties” shall mean Seller's representations and warranties set
forth in Section 7.2 and the Closing Documents executed by Seller for the
benefit of Buyer, as such representations and warranties may be deemed modified
or waived by Buyer pursuant to the terms of this Agreement.
“Survey” shall mean an ALTA survey of the Property prepared by Bury, Inc., Job
No. 11052-10002, dated as of March 20, 2015, as the same may be updated from
time to time.
"Survival Period" has the meaning specified in Section 4.3.3.
“Tax and Insurance Reserve” shall mean the reserve account Seller has
established in its own name pursuant to the Four Seasons Documents for the
payment of real estate and personal property taxes and assessments against the
Property and insurance premiums for policies maintained with respect to the
Property.

6    



--------------------------------------------------------------------------------




“Title Commitment” shall mean Commitment NCS-704534-CHI2 with respect to the
Property issued by the Title Company dated November 26, 2014, as the same may be
updated from time to time.
“Title Company” shall mean Heritage Title Company of Austin, Inc., in its
capacity as escrow agent, whose mailing address is 401 Congress Avenue, Suite
1500, Austin, Texas 78701, Attention: Attention: Brenda Hindsman (telephone
number: (512) 505-5000, e‑mail address: bhindsman@heritage-title.com).
“TMLA” shall mean that certain Trademark License Agreement dated November 17,
1994 between Manager and Seller.
“Transaction” shall mean the transaction contemplated by this Agreement.
“UDD” shall mean, collectively, that certain Unified Development Declaration for
San Jacinto Center Town Lake, dated March 29, 1990 and recorded in Volume 11157
at Page 19, as amended and restated by that certain Amended and Restated Unified
Development Declaration, dated September 23, 1991, recorded in Volume 11530 at
Page 463, as (i) corrected by that certain Correction First Amendment to the
Amended and Restated Unified Development Declaration, recorded in Volume 11767
at Page 14, (ii) further amended by that certain Second Amendment to Amended and
Restated Unified Development Declaration, dated August 1, 1997 recorded in
Volume 13060 at Page 1443, (iii) further amended by that certain Third Amendment
to Amended and Restated Unified Development Declaration dated as of June 24,
2010 and recorded as document no. 2010090576, and (iv) assigned by instruments
recorded in Volume 12316 at Page 1285, Volume 12594 at Page 1456, Volume 12595
at Page 1829, Volume 12838 at Page 278 and Document No. 2010094230, all as
recorded in the Real Property Records of Travis County, Texas.
“WARN Act” has the meaning specified in Section 8.3.
ARTICLE 2    

SALE OF PROPERTY
Subject to the terms of this Agreement and the Closing Documents, Seller agrees
to sell and Buyer agrees to purchase all of Seller's right, title and interest
in and to the Property. In consideration therefor, Buyer shall pay to Seller the
sum of One Hundred Ninety-Seven Million Dollars ($197,000,000) (the “Purchase
Price”). The Purchase Price shall be paid as follows:
2.1    Payment of Deposit. The parties acknowledge and agree that Buyer has
previously paid the First Deposit to Escrow Agent. No later than one
(1) Business Day after the execution of this Agreement by both Buyer and Seller
and as a condition precedent to the effectiveness of this Agreement, Buyer shall
pay the Second Deposit to Escrow Agent.
2.2    Applicable Terms; Failure to Make Deposit. The Deposit shall be paid to
Escrow Agent in immediately available funds. Except as expressly otherwise set
forth herein, the Deposit shall be applied against the Purchase Price at the
Closing and shall otherwise be held and delivered

7    



--------------------------------------------------------------------------------




by Escrow Agent in accordance with the provisions of Exhibit C. Notwithstanding
any provision in this Agreement to the contrary, if Buyer fails to timely make
the Second Deposit as provided herein, Seller may elect to terminate this
Agreement, in which event the First Deposit shall be paid to Buyer and,
thereafter, the parties shall have no further rights or obligations hereunder
except for obligations which expressly survive the termination of this
Agreement.
2.3    Cash at Closing. On the Scheduled Closing Date, Buyer shall (a) deposit
into escrow with the Escrow Agent an amount equal to the balance of the Purchase
Price in immediately available funds as more particularly set forth in
Section 6.1, as prorated and adjusted as set forth in Article 5, Section 6.1, or
as otherwise provided under this Agreement, and (b) authorize and direct the
Escrow Agent to simultaneously pay the Deposit into such escrow.
2.4    Independent Consideration. Contemporaneously with the execution and
delivery of this Agreement, Buyer has delivered to the Seller and the Seller
hereby acknowledges the receipt of $1000.00 (“Independent Contract
Consideration”), which amount Buyer and Seller bargained for and agreed to as
consideration for Buyer’s exclusive right to inspect and purchase the Property
pursuant to this Agreement and for the Seller’s execution, delivery and
performance of this Agreement. The Independent Contract Consideration is in
addition to and independent of any other consideration or payment provided in
this Agreement, is nonrefundable, and it is fully earned and shall be retained
by the Seller notwithstanding any other provision of this Agreement.
ARTICLE 3    

TITLE MATTERS
3.1    Title Defects.
(a)    Buyer hereby confirms receipt of: (x) the Title Commitment, (y) copies of
all documents referred to on Schedule B of the Title Commitment as exceptions to
coverage, and (z) the Survey. On or prior to the expiration of the Due Diligence
Period, Buyer shall have the right to object in writing to any title matters
that appear on the Title Commitment, the Survey, and any updates thereto
(whether or not such matters constitute Permitted Exceptions). After the
expiration of the Due Diligence Period, Buyer shall have the right to object in
writing to any title matters which are not Permitted Exceptions if (i) such
matters first appear on any update to the Title Commitment or Survey issued
after the expiration of the Due Diligence Period, and (ii) such objection is
made by Buyer within five (5) Business Days after such updated Title Commitment
or Survey is received by Buyer (but, in any event, on or prior to the Scheduled
Closing Date). Unless Buyer is entitled to and timely objects to such title
matters, all such title matters shall be deemed to constitute additional
Permitted Exceptions.
(b)    If this Agreement is not terminated by Buyer in accordance with the
provisions hereof, Seller shall, at Closing, Remove all Required Removal
Exceptions. If Seller is unable to Remove any Required Removal Exceptions on or
prior to the Closing, Buyer may at Closing elect to either (i) exercise Buyer's
rights under Section 9.2, or

8    



--------------------------------------------------------------------------------




(ii) accept such exceptions to title and the Closing shall occur as herein
provided without any reduction of or credit against the Purchase Price.
(c)    With respect to any title objections that are not Required Removal
Exceptions, Seller may elect to Remove any such exceptions to title and Seller
may notify Buyer in writing within five (5) Business Days after receipt of
Buyer's notice of Buyer's title objections (but, in any event, on or prior to
the Scheduled Closing Date) whether Seller elects to Remove the same. Failure of
Seller to respond in writing within such period shall be deemed an election by
Seller not to Remove Buyer's title objections. If Seller elects or is deemed to
have elected not to Remove one or more of Buyer's title objections, then, within
five (5) Business Days after Seller's election or deemed election (but, in any
event, on or prior to the Scheduled Closing Date), Buyer may elect in writing to
either (i) terminate this Agreement, in which event the Deposit shall be paid to
Buyer and, thereafter, the parties shall have no further rights or obligations
hereunder except for obligations which expressly survive the termination of this
Agreement, or (ii) waive such title objections and proceed to Closing without
any reduction of or credit against the Purchase Price. Failure of Buyer to
respond in writing within such period shall be deemed an election by Buyer to
waive such title objections and proceed to Closing. Any such title objection so
waived (or deemed waived) by Buyer shall constitute a Permitted Exception.
(d)    Seller shall be entitled to one or more extensions of the Scheduled
Closing Date (not to exceed thirty (30) days in the aggregate) for the purpose
of the Removal of any exceptions to title. Seller shall have the right to
replace the Title Company with another nationally recognized title insurance
company reasonably satisfactory to Buyer if the Title Company fails or refuses
to Remove any exceptions to title that Seller elects or is required to Remove.
3.2    Title Insurance. At Closing, the Title Company shall issue the Owner's
Title Policy to Buyer, insuring that title to the Real Property is vested in
Buyer subject only to the Permitted Exceptions. Buyer may request that the Title
Company provide endorsements to the Owner's Title Policy, provided that (a) such
endorsements shall be at no cost to, and shall impose no additional liability
on, Seller, (b) Buyer's obligations under this Agreement shall not be
conditioned upon Buyer's ability to obtain such endorsements, and (c) the
Closing shall not be delayed as a result of Buyer's request.
ARTICLE 4    

BUYER'S DUE DILIGENCE/AS‑IS SALE
4.1    Buyer's Due Diligence. All due diligence performed by Buyer's
Representatives shall be performed in accordance with and subject to the terms
of that certain Property Access Agreement, dated as of April 6, 2015, by and
between Seller and Buyer (or Buyer's predecessor), which agreement is hereby
incorporated herein and Buyer and Seller hereby ratify and confirm their
respective obligations under the aforementioned agreement. To the extent any
provisions of the Property Access Agreement conflict with the provisions of this
Agreement, the provisions of this Agreement shall control. Buyer, in its sole
and absolute discretion, may terminate this Agreement

9    



--------------------------------------------------------------------------------




by written notice to Seller at any time on or prior to the expiration of the Due
Diligence Period for any reason or no reason, and, in the event of such
termination, neither Seller nor Buyer shall have any liability hereunder except
for those obligations which expressly survive the termination of this Agreement
and Buyer shall be entitled to the return of the Deposit. In the event Buyer
fails to terminate this Agreement on or prior to the expiration of the Due
Diligence Period, Buyer shall be deemed to have waived its rights to terminate
this Agreement in accordance with this section, but shall retain its rights to
terminate this Agreement and exercise its rights and remedies pursuant to the
terms of Article 9.
4.2    As‑Is Provisions.
4.2.1     As‑Is Sale. Buyer acknowledges and agrees that:
(a)    Buyer has conducted, and shall continue to conduct during the Due
Diligence Period, or waive its right to conduct, such due diligence as Buyer has
deemed or shall deem necessary or appropriate.
(b)    The Property shall be sold, and Buyer shall accept possession of the
Property as of the Closing, “AS IS, WHERE IS, WITH ALL FAULTS”, with no right of
setoff or reduction in the Purchase Price, except as expressly set forth to the
contrary in this Agreement and the Closing Documents.
(c)    Except for Seller's Warranties, none of the Seller Parties shall be
deemed to have made any verbal or written representations, warranties, promises
or guarantees (whether express, implied, statutory or otherwise) to Buyer with
respect to the Property, any matter set forth, contained or addressed in the
materials delivered or made available to Buyer's Representatives, including, but
not limited to, the accuracy and completeness thereof, or the results of Buyer's
due diligence.
(d)    Buyer shall independently confirm to its satisfaction all information
that it considers material to its purchase of the Property or the Transaction.
4.2.2     Release. By accepting the Deed and closing the Transaction, Buyer, on
behalf of itself and its successors and assigns, shall thereby release each of
the Seller Parties from, and waive any and all Liabilities against each of the
Seller Parties for, attributable to, or in connection with the Property, whether
arising or accruing before, on or after the Closing and whether attributable to
events or circumstances which arise or occur before or after the Closing,
including, without limitation, the following: (a) any and all statements or
opinions heretofore or hereafter made, or information furnished, by any Seller
Parties to any Buyer's Representatives; and (b) any and all Liabilities with
respect to the structural, physical, or environmental condition of the Property,
including, without limitation, all Liabilities relating to the release,
presence, discovery or removal of any hazardous or regulated substance,
chemical, waste or material that may be located in, at, about or under the
Property, or connected with or arising out of any and all claims or causes of
action based upon CERCLA (Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, 42 U.S.C. §§9601 et seq., as amended by SARA
(Superfund Amendment and Reauthorization

10    



--------------------------------------------------------------------------------




Act of 1986) and as may be further amended from time to time), the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. §§6901 et seq., (collectively,
“Environmental Laws”) or any related claims or causes of action (collectively,
“Environmental Liabilities”); and (c) any implied or statutory warranties or
guaranties of fitness, merchantability or any other statutory or implied
warranty or guaranty of any kind or nature regarding or relating to any portion
of the Property. Notwithstanding the foregoing, the foregoing release and waiver
is not intended and shall not be construed as affecting or impairing any rights
or remedies that Buyer may have against Seller with respect to (i) a breach of
any of Seller's Warranties, (ii) any of the obligations of Seller under this
Agreement that expressly survive the Closing and any of the obligations of the
Seller under the Closing Documents that expressly survive Closing, (iii) any
acts constituting fraud by Seller or (iv) the Excluded Liabilities.
4.2.3     Assumption of Liability. By accepting the Deed and closing the
Transaction, Buyer shall take responsibility and liability for the following:
(a) any and all Liabilities attributable to the Property to the extent that the
same arise or accrue on or after the Closing and are attributable to events or
circumstances which arise or occur on or after the Closing; and (b) any and all
Liabilities with respect to the structural, physical or environmental condition
of the Property, whether such Liabilities are latent or patent, whether the same
arise or accrue before, on or after the Closing, and whether the same are
attributable to events or circumstances which may arise or occur before, on or
after the Closing, including, without limitation, all Environmental Liabilities;
and (c) any and all Liabilities that arose or accrued prior to the Closing or
are attributable to events which arose or occurred prior to the Closing, but
only if Buyer is deemed to know about the same on or before the Closing; and
(d) any and all Liabilities with respect to which Buyer receives a credit at
Closing, but only to the extent of such credit. Buyer acknowledges and agrees
that the Liabilities to be assumed by Buyer pursuant to each of the foregoing
clauses are intended to be independent of one another, so Buyer shall assume
Liabilities described in each of the clauses even though some of those
Liabilities may be read to be excluded by another clause. Notwithstanding
anything contained in this Agreement to the contrary, from and after the Closing
Date, Seller shall retain and Buyer shall not be deemed to, assume, be liable or
responsible for, release Seller or take subject to any liabilities arising out
of the following (collectively, the “Excluded Liabilities”): (i) any claim,
demand, liability, loss or damage for personal injury to or property damage
suffered by a person which injury or damage occurred prior to the Closing Date
and is based on any event which occurred at the Property during the period of
Seller’s fee ownership of the Property (except all liabilities with respect to
the physical or environmental condition of the Property (regardless of whether
such condition existed prior to the Closing Date)), (ii) liabilities for the
period prior to the Closing Date relating to the employees at the Property,
except to the extent Buyer receives a credit therefore at the closing of the
Transaction and (iii) income or franchise taxes of Seller or its operating
tenant or any sales and use or other taxes applicable to the operation of the
Property for the period prior to the Closing Date, except to the extent Buyer
receives a credit therefor.
4.2.4     Successors and Assigns. The provisions of this Section 4.2 shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

11    



--------------------------------------------------------------------------------




4.2.5     Reaffirmation and Survival. The provisions of this Section 4.2 shall
be deemed reaffirmed by Buyer by acceptance of the Deed and shall survive the
Closing.
4.3    Limitation on Seller's Liability.
4.3.1     Maximum Aggregate Liability. Notwithstanding any provision to the
contrary contained in this Agreement or the Closing Documents, the maximum
aggregate liability of the Seller Parties, and the maximum aggregate amount
which may be awarded to and collected by Buyer, in connection with the
Transaction, the Property, under this Agreement, and under all Closing Documents
(including, without limitation, in connection with the breach of any of Seller's
Warranties for which a claim is timely made by Buyer) shall not exceed Five
Million Dollars ($5,000,000) (the “Cap”).
4.3.2        Escrow Holdback. At Closing Seller shall deposit with the Escrow
Agent an amount in cash equal to the Cap, which amount shall be held in escrow
during the Survival Period (or such longer period with respect only to any
unresolved claims pending as of expiration of the Survival Period as provided in
the Holdback Escrow Agreement) and disbursed pursuant to the terms of an escrow
agreement in the form of Exhibit Q attached hereto (the “Holdback Escrow
Agreement”).
4.3.3     Survival. The provisions of this Section 4.3 shall survive the Closing
(and not be merged therein) or any earlier termination of this Agreement for a
period not to exceed one hundred eighty (180) days (the “Survival Period”).
ARTICLE 5    

ADJUSTMENTS AND PRORATIONS
The following adjustments and prorations shall be made at Closing. Except as
otherwise expressly provided in this Agreement, all income and expenses of the
Property shall be prorated between Seller and Buyer as of 12:01 a.m. Central
Time on the Closing Date (the "Cut‑Off Time"), so that all income and expenses
of the Property with respect to the period prior to the Cut‑Off Time shall be
for the account of Seller and all income and expenses of the Property with
respect to the period after the Cut‑Off Time shall be for the account of Buyer.
Any reference in this Article 5 to payments made or cash being received by
Seller shall also include any such items which are made or received by Manager
on behalf of Seller on or prior to the Closing Date. Moreover, any reference in
this Article 5 to payments made or cash being received by Buyer shall also
include any such items which are made or received by Buyer's property manager on
behalf of Buyer after Closing. No items of income or expense are to be included
more than once in determining the prorations and payments under this Article.
Seller and Buyer shall be responsible for computing all such prorations in the
manner hereafter set forth.
5.1    Income.
(a)    Seller shall be entitled to all rents and all other revenues of any kind
attributable to any period prior to the Cut‑Off Time (or, in the case of any
facility (an

12    



--------------------------------------------------------------------------------




“Operating Facility”) which closes after the Cut‑Off Time, the time that such
Operating Facility closes on the Closing Date) under all food service, the
Lounge, the Restaurant, bar, beverage and liquor revenues and charges and all
revenues and charges from restaurant operations, hotel banquet and conference
facility operations, and other revenue of any kind attributable to any of the
same. Buyer shall be entitled to all rents and all other revenues of any kind
attributable to any period after the Cut‑Off Time (or, in the case of any
Operating Facility which closes after the Cut‑Off Time, after such time as such
Operating Facility closes on the Closing Date) under all food service, bar,
beverage and liquor revenues and charges and all revenues and charges from
restaurant operations, hotel banquet and conference facility operations, and all
other revenue of any kind attributable to any of the same.
(b)    Seller shall receive and be entitled to all room and other revenues,
charges and receivables from the hotel rooms at the Property, and other revenues
otherwise arising from guests and customers of the Hotel (collectively, “Hotel
Room Revenues”), through check‑out time for the Hotel on the day immediately
prior to the Closing Date. Buyer shall receive and be entitled to all Hotel Room
Revenues from and after check‑out time for the Hotel on the Closing Date. From
check‑out time for the Hotel on the calendar day immediately preceding the
Closing Date through and including check‑out time on the Closing Date, Buyer and
Seller shall each be entitled to one‑half (1/2) of the Hotel Room Revenues for
such twenty‑four (24) hour period. At Closing, Seller shall sell to Buyer, and
Buyer shall purchase from Seller: (i) at face value, all petty cash funds in the
hands of Seller or Manager in connection with the hotel guest operations at the
Hotel; (ii) at face value, the so‑called “guest ledger” for the Hotel of guest
accounts receivable payable by guests with valid charge card authorizations on
file as of the check‑out time for the Hotel on the Closing Date (based on guests
and customers using the Hotel) both (A) in occupancy from the preceding night
through check‑out time the morning of the Closing Date; and (B) previously in
occupancy prior to check‑out time on the Closing Date; and (iii) at the cost
thereof, all unopened bottles of Liquor Inventory. For purposes of this
Agreement, transfer or sale at face value shall have the following meanings:
(X) for petty cash an amount equal to the total of all petty cash funds on hand;
and (Y) for the guest ledger, the total of all such accounts receivable or paid
as shown on the records of the Hotel, less actual collection costs (i.e., fees
retained by credit card companies, banks or other collection companies), less
accounting charges for rooms furnished on a gratuity or complementary basis to
any hotel staff or as an accommodation to other parties, less travel agents'
commissions and third party commissions or fees and less Buyer's pro rata share
(50%) of Hotel Room Revenues for the twenty‑four (24) hour period from check‑out
time on the calendar day immediately preceding the Closing Date through and
including check‑out time on the Closing Date. The purchase price of said petty
cash fund and guest ledger, as determined above, and the amount of the accounts
receivable shall be paid to Seller at the Closing by a credit to Seller on the
Closing Statement in the computation of the adjustments and prorations on the
Closing Date. If the amount of the credit due to Seller exceeds the amount of
any credit due to Buyer, Buyer shall pay such amount in excess of the amount of
the credit to Buyer with the payment of the Purchase Price. Seller shall deliver
to Buyer or provide Buyer a credit against the Purchase Price in an amount equal
to seventy-five percent (75%) of the face value of all

13    



--------------------------------------------------------------------------------




outstanding gift certificates (which shall not include any credits for full or
partial payment for Hotel goods or services under Manager’s loyalty programs)
and guest reservation deposits (as set forth on the Hotel balance sheets as
current liabilities). Buyer shall be liable for such gift certificates and guest
reservation deposits, as well as any other deposits, complimentary room nights,
any form of compensation or award given to guests as a result of guest
complaints, or “trade‑outs” after the Closing, and does hereby indemnify and
hold harmless Seller, and Seller's officers, directors, employees and agents
from and against any loss, cost, claim or expense (including but not limited to
attorneys' fees) resulting from any claim for such reservation deposits or gift
certificates, which indemnity shall survive Closing.
(c)    At Closing Seller shall assign to Buyer the accounts receivable (less any
reserves for bad debt as determined by Seller) with respect to the Property for
which Buyer shall be obligated to pay to Seller at such Closing an amount equal
to the sum of (i) one hundred percent (100%) of the face value of all accounts
receivable that are sixty (60) days or less past due, and (ii) seventy-five
percent (75%) of the face value of all accounts receivable that are over sixty
(60) days past due but less than ninety (90) days past due, each as shown on the
books of the Property as of the Closing Date. After the Closing Date, Buyer
shall have the sole right to collect and retain all such assigned accounts
receivable.
(d)    As part of the Property, at Closing, Seller shall transfer or cause to be
transferred to Buyer all goods owned by Seller located at the Real Property or
used in connection with the operation of the Hotel, Lounge and Restaurant,
including (i) the food and beverages (alcoholic and non alcoholic) which are
located at the Hotel (whether opened or unopened), or ordered in the ordinary
course of business for future use at the Hotel as of the Closing, including,
without limitation, all food and beverages located in the guest rooms, but
expressly excluding any alcoholic beverages to the extent owned by the Beverage
Company or the sale or transfer of which is not permitted under Laws
(collectively, the “F&B”), and (ii) other consumables and supplies, unused
reserve stock (including in-use operating supplies) of linens, uniforms, towels,
paper goods, soaps, cleaning supplies and miscellaneous guest supplies,
engineering cleaning supplies and the like for the operation and maintenance of
the Property, including, without limitation, “Inventories of Merchandise” and
“Inventories of Supplies”, as such terms are defined in the current Uniform
System of Accounts for Hotels published by the Hotel Association of New York
City, Inc. (collectively, the “Inventory”).
(e)    Seller shall cause the applicable vending companies to service the
vending machines at the Property on the morning of Closing. All commissions due
to Seller from such vending companies based on the amount of vending proceeds as
of the Cut‑Off Time shall be paid to and belong to Seller. In the event that
Seller is unable to cause the applicable vending companies to service the
vending machines at the Property immediately prior to Closing, Buyer and Seller
will prorate the income associated therewith based upon reasonable estimates.
(f)    To the extent that items (such as postage meter, marketing fees, fees for
inclusion of the Property in travel agent reservation systems, travel guides and
the like or

14    



--------------------------------------------------------------------------------




other items) have been paid on or prior to Closing for a period after the
Closing Date, and are or have been reflected as a deduction from Seller's
income, Seller shall receive a credit from Buyer on the Closing Statement for
the portion of such prepaid items that relate to periods following Closing.
(g)    For purposes of this Agreement, “Rents” shall mean all base rents,
percentage rents, additional rent and any tax and operating expense
reimbursements and escalations due from the tenants of the Property under the
Leases. All collected Rents and other income from Property operations shall be
prorated between Seller and Buyer as of 12:01 a.m. on the Closing Date. Rents or
other income from Property operations not collected as of the Closing shall not
be prorated at the time of Closing.
(h)    Post-Closing Collections. After Closing, Buyer shall make a good faith
effort to collect any Rents or other revenues not collected as of the Closing on
Seller's behalf and to tender the same to Seller upon receipt; provided,
however, all Rents collected by Buyer or Seller after the Closing shall first be
applied to all amounts due under the applicable Lease at the time of collection
(i.e., current Rents and sums due Buyer as the current owner and landlord) with
the balance (if any) payable to Seller, but only to the extent of amounts
delinquent and actually due Seller. Buyer shall not have an exclusive right to
collect Rents or other revenue due Seller and Seller hereby retains its rights
to pursue claims against any tenant under the Leases or other party for sums due
with respect to periods prior to the Closing Date; provided, however, with
respect to any legal proceedings against any tenant under a Lease, Seller
(a) shall be required to notify Buyer in writing of its intention to pursue such
legal proceedings; (b) shall only be permitted to pursue any legal proceedings
after the date which is ninety (90) days after the Closing Date; and (c) shall
not be permitted to pursue any legal proceedings against any tenant seeking
eviction of such tenant or the termination of the underlying Lease. The terms of
this section shall survive the Closing and not be merged therein.
5.2    Trade Payables. For purposes of this Agreement, the term “trade payables”
shall mean any open accounts payable to trade vendors or suppliers of the Hotel,
restaurant, bar or similar facilities at the Property selling goods, food,
beverages or services to the general public for final use or consumption (i.e.,
retail trade). Seller agrees that it shall be debited in the prorations set
forth herein for all trade payables from the Property for goods received at or
services supplied to the Property on or prior to the Cut‑Off Time. Buyer agrees
that it shall be charged with all trade payables from the Property for goods
(including F&B, Liquor Inventory and Inventory) received at or services supplied
to the Property after the Cut‑Off Time and reasonably ordered by Seller or
Manager in the ordinary course of business on or prior to the Closing Date, and
in any event for all such goods and services accepted by Buyer, and shall and
hereby does indemnify and hold Seller and Seller's officers, directors,
employees and agents harmless from payment of the same, which indemnity shall
survive the Closing.
5.3    Sales Taxes. The amount of any sales taxes or any other federal, state
and local taxes due as a result of sales to guests and customers of the Hotel
and which relate to the Property shall be allocated to Buyer and Seller in
accordance with the allocation of Hotel Room Revenues

15    



--------------------------------------------------------------------------------




in Section 5.1(b), and each of Buyer and Seller shall pay such party’s allocated
share as and when the same shall become due and payable. In connection with the
provisions of this section, Buyer and Seller shall each file or cause to be
filed with the appropriate taxing authorities as and when required under
applicable laws all appropriate tax returns relating to the applicable periods
for which they are responsible as provided above. Buyer and Seller acknowledge
and agree that the terms of this Section 5.3 are not intended and shall not be
construed as applying to any sales taxes due as a result of the Transaction, the
intention of the parties being that any sales taxes due as a result of the
Transaction shall be borne by the parties identified in Section 5.7 hereof.
5.4    Reserves. Seller shall receive a credit in the amount of all Reserves
that are transferred to Buyer at Closing. Any such Reserves not transferred at
Closing shall be Seller’s.
5.5    Four Seasons Documents. Any amounts prepaid, accrued or due and payable
under any of the Four Seasons Documents, including the Management Agreement
(except as otherwise prorated under this Article 5), shall be prorated as of the
Cut-Off Time between Seller and Buyer. The Incentive Fee (as defined in the
Management Agreement) payable to Manager under the Management Agreement for the
fiscal year in which the Closing occurs (“Closing Year”) shall be calculated in
accordance with the Management Agreement and apportioned between Seller and
Buyer on a per diem basis. At Closing, the Incentive Fee shall be prorated based
upon Manager’s most recent forecast of full Net Operating Income (as defined in
the Management Agreement) for the Closing Year. Within five (5) days after
issuance by Manager of the statement of profit and loss for the Closing Year,
Seller and Buyer shall calculate an adjustment to the Incentive Fee,
representing the difference between (i) the aggregate Incentive Fee for the
Closing Year paid to Manager prior to the Cut-Off Time, and (ii) the Incentive
Fee attributable to the portion of the Closing Year that occurs prior to the
Cut-Off Time as calculated on a per diem basis as described above under the
Management Agreement as in effect prior to Closing (“Actual Incentive Fee at the
Closing”). If the Actual Incentive Fee at the Closing exceeds the Incentive Fee
paid to Manager prior to the Cut-Off Time, Seller shall pay the excess thereof
to Buyer within five (5) days of such determination. If the Actual Incentive Fee
at the Closing is less than the Incentive Fee paid to Manager through the
Cut-Off Time, Buyer shall pay the shortfall to Seller within five (5) days of
such determination.
5.6    UDD and the Parking Easement. Buyer shall receive a credit at Closing for
any accrued but unpaid amounts payable by Seller under the UDD and the Parking
Easement for periods on or prior to the Closing Date. Seller shall receive a
credit at Closing to the extent that Seller has paid any such amounts for
periods from and after the Closing Date. To the extent that any such payments
are for estimated installments subject to annual or other periodic
reconciliation, once the final amounts are known and reconciliation has been
made with the payee under the UDD or Parking Easement, as applicable, for the
calendar year or other applicable period in which the Closing occurs, Buyer
shall notify Seller as to the final reconciled amounts within thirty (30) days
after such reconciliation and Buyer and Seller shall make any appropriate
adjusting payment between them within ten (10) days after such notice.
5.7    Proration of Taxes and Other Property Expenses.
5.7.1     Proration of Ad Valorem Taxes. All general real estate and ad valorem
taxes and other state, county or municipal taxes, charges and assessments
affecting the

16    



--------------------------------------------------------------------------------




Property will be prorated as of 12:01 a.m. on the Closing Date, based on (if
applicable) the maximum discount available for early payment. In the event
final, current bills for such taxes are not available at Closing, such taxes
will be prorated on the basis of the taxes for the most recent year for which
final bills are available. The parties agree that, notwithstanding the
foregoing, real estate taxes shall be prorated based on 2015 real estate taxes
being in the amount of $3,000,000, and such taxes shall be reprorated upon
issuance of the final tax bill, which obligation shall survive Closing.
5.7.2     Special Assessments. All special assessments affecting the Property
will be prorated as of the Cut-Off Time. In the event final, current bills for
such special assessments are not available at Closing, such special assessments
will be prorated on the basis of the special assessments for the most recent
year for which final bills are available.
5.7.3     Other Property Operating Expenses. Operating expenses for the Property
shall be prorated as of the Cut‑Off Time. To the extent that the amount of
actual consumption of any utility services is not determined prior to the
Closing Date, a proration shall be made at Closing based on the last available
reading and post‑closing adjustments between Buyer and Seller shall be made
within twenty (20) days of the date that actual consumption for such pre‑closing
period is determined, which obligation shall survive the Closing and not be
merged therein. Seller shall not assign to Buyer any deposits which Seller has
with any of the utility services or companies servicing the Property. Buyer
shall arrange with such services and companies to have accounts opened in
Buyer's name beginning at the Cut‑Off Time.
5.8    Closing Costs. Closing costs shall be allocated between Buyer and Seller
in accordance with local custom. For the avoidance of doubt:
(a)    Buyer shall pay the following closing costs: (i) all premiums and charges
in connection with any title insurance coverage in excess of a standard TLTA
policy (including survey modification coverage and all other endorsements)
issued to Buyer, (ii) the cost of the Survey (including any Survey costs
incurred by Seller in anticipation of the sale of the Property), (iii) all
recording and filing charges in connection with the instrument by which Seller
conveys the Property, (iv) one‑half (½) of all escrow or closing charges,
(v) one-half (1/2) of all transfer taxes, sales taxes and similar charges, if
any, applicable to the transfer of the Property to Buyer, (vi) the commission
due any broker representing Buyer, (vii) all fees due its attorneys, (viii) all
costs of Buyer's due diligence, including fees due its consultants, and (ix) all
lenders' fees, mortgage taxes, and similar charges, if any, related to any
financing to be obtained by Buyer.
(b)    Seller shall pay the following closing costs: (i) all premiums and
charges in connection with a standard TLTA policy (excluding endorsements),
(ii) the commission due Seller's Broker, (iii) one‑half (½) of all escrow or
closing charges, (iv) one-half (1/2) of all transfer taxes, sales taxes and
similar charges, if any, applicable to the transfer of the Property to Buyer,
(v) all fees due its attorneys, and (vi) all costs incurred in connection with
causing the Title Company to Remove any Required Removal Exceptions.

17    



--------------------------------------------------------------------------------




The obligations of the parties under this section shall survive the Closing (and
not be merged therein) or any earlier termination of this Agreement.
5.9    Reservation Deposits. At Closing, Seller shall give Buyer a credit
against the Purchase Price in the aggregate amount of any advance deposits then
held by Seller with respect to the Property pursuant to the terms of any
reservations of rooms or banquet or other facilities. All advance booking
deposits as of the Closing Date for the Property for which Buyer receives a
credit shall be the obligation of Buyer after Closing. There shall be no
post‑Closing Date adjustment based on the amounts actually earned or refunded by
Buyer with respect to or on account of advance bookings, regardless of whether
Buyer's obligations with respect thereto shall be greater or less than the
amount credited to Buyer pursuant to this section.
5.10    Cash on Hand. Except for (i) the petty cash funds to be sold to Buyer
and the guest reservation deposits, gift certificates, complimentary room
nights, any form of compensation or award given to guests as a result of guest
complaints (to the extent that the same have not been paid in full on or prior
to Closing), (ii) the Reserves (to the extent that Seller has received a credit
for the same at Closing) and (iii) "trade‑outs" to be credited or delivered to
Buyer, all other cash, check and other funds pertaining to or arising from the
Property (whether held in hand at the Property or in deposits with banks or
other financial institutions) as of the Closing Date shall remain the sole
property of Seller and are not included in the purchase and sale of the Property
under this Agreement.
5.11    Wages and Other Employee Compensation. Seller shall provide Buyer with a
credit at Closing for all unpaid (or unexhausted) wages, accrued vacation pay,
accrued paid time off (prorated based on a historical usage percent of 26.7% of
earned paid time off), accrued vacation time, bonuses and other benefits earned
or accrued by, and payable to, the employees of the Property through the Cut-Off
Time, together with F.I.C.A., unemployment and applicable employment taxes due
from Seller accrued through the Cut-Off Time, including F.I.C.A due from the
employer for accrued vacation time. Buyer shall be solely responsible for all
wages, salaries, any bonuses, employment taxes, withholding taxes, and any and
all vacation days, sick days and personal days, if applicable, existing on or
accruing on or after the Closing Date.
5.12    Delayed Adjustment; Delivery of Financial Data. Except as otherwise set
forth in this Agreement, no later than ninety (90) days after the Closing Date,
Buyer shall prepare and present to Seller a recalculation of any and all amounts
due or subject to proration under this Article 5 (taking into consideration any
errors and changes necessary because of the lack of complete or accurate
information as of the Closing Date) as well as supporting documentation for such
recalculation. The parties shall make the appropriate adjusting payment between
them within thirty (30) days after delivery of any such recalculation. The
provisions of this section shall survive the Closing and not be merged therein.
5.13    No Tax Due Certificate. With respect to any and all (i) sales and use
taxes, occupancy taxes, room taxes, receipts taxes and similar excise taxes
imposed by any governmental authority upon the sale of rooms, food, beverages
and other goods and services in, at or from the Property (collectively, the
"Sales and Use Taxes"), and (ii) taxes on the gross revenues of the Property
including, but not limited to, Texas franchise taxes and margin taxes
(collectively, the "Franchise/Margin Taxes"; the Sales and Use Taxes and the
Franchise/Margin Taxes are collectively referred

18    



--------------------------------------------------------------------------------




to as the “State Taxes”), Seller shall comply with any procedures specified in
the Texas Tax Code to obtain and deliver to Buyer on or before the Closing Date
one or more Certificates of No Tax Due under Section 111.020 of the Texas Tax
Code from the Comptroller of Public Accounts of the State of Texas
(“Certificates of No Tax Due”). Performance by Seller of it’s obligations under
this Section 5.13 shall be a condition precedent to Buyer's obligation to close
the Transaction.
ARTICLE 6    

CLOSING
6.1    Closing Mechanics.
(a)    The parties shall conduct an escrow‑style closing through the Escrow
Agent so that it will not be necessary for any party to attend the Closing.
(b)    Provided all conditions precedent to Seller's obligations hereunder have
been satisfied, Seller agrees to convey the Property to Buyer upon confirmation
of receipt of the Purchase Price by the Escrow Agent as set forth below.
Provided all conditions precedent to Buyer's obligations hereunder have been
satisfied, Buyer agrees to pay the amount specified in Section 2.3 by timely
delivering the same to the Escrow Agent on the Scheduled Closing Date and
unconditionally authorizing and directing the Escrow Agent no later than
1:00 p.m. Central Time on the Scheduled Closing Date to deposit the same in
Seller's designated account. In addition, for each full or partial day after
1:00 p.m. Central Time on the Scheduled Closing Date that Buyer fails to comply
with the foregoing, Buyer and Seller shall re-prorate on a per diem basis.
(c)    The items to be delivered by Seller or Buyer in accordance with the terms
of Sections 6.2 or 6.3 shall be delivered to Escrow Agent no later than
5:00 p.m. Central Time on the last Business Day prior to the Scheduled Closing
Date except that (i) the items in the paragraph entitled “Keys and Original
Documents” shall be delivered by Seller at the Property or made available for
pick‑up from Manager on the Closing Date, and (ii) the Purchase Price shall be
delivered by Buyer in accordance with the terms of Section 6.1(b).
6.2    Seller's Closing Deliveries. At Closing, Seller shall deliver the
following:
(a)    Deed. A deed in the form of Exhibit D attached hereto (“Deed”), executed
and acknowledged by Seller.
(b)    Bill of Sale. A bill of sale in the form of Exhibit E attached hereto,
executed by Seller.
(c)    Assignment Agreement. An assignment and assumption of the Leases and
Intangible Property, in the form of Exhibit F attached hereto (“Assignment
Agreement”), executed by Seller.

19    



--------------------------------------------------------------------------------




(d)    Notice to Tenants. A single form letter in the form of Exhibit G attached
hereto, executed by Seller, duplicate copies of which shall be sent by Buyer
after Closing to each tenant under the Leases.
(e)    Non‑Foreign Status Affidavit. A non‑foreign status affidavit in the form
of Exhibit H attached hereto, as required by Section 1445 of the Internal
Revenue Code, executed by Seller.
(f)    Condominium Management Assignment. An Assignment and Assumption of
Condominium Management Agreement, in the form of Exhibit L attached hereto
(“Condominium Management Assignment”), executed by Seller and Association.
(g)    The Assignment and Assumption - Parking Easement. An Assignment and
Assumption – Parking Easement, in the form of Exhibit M attached hereto
(“Parking Easement Assignment”), executed by Seller.
(h)    Assignment and Assumption - UDD. An Assignment and Assumption - UDD, in
the form of Exhibit N attached hereto (“UDD Assignment”), executed by Seller and
Office Owner.
(i)    Assignment and Assumption Agreement – Four Seasons Documents. An
Assignment and Assumption - Four Seasons Documents, in the form of Exhibit O
attached hereto or such other commercially reasonable form (or with such
commercially reasonable modifications of Exhibit O) as may be required to assign
the Four Seasons Documents (other than the Condominium Management Agreement) to
Buyer (“Four Seasons Assignment”), executed by Seller.
(j)    Evidence of Authority. Documentation to establish to the Title Company's
reasonable satisfaction the due authorization of Seller's consummation of the
Transaction, including Seller's execution of this Agreement and the Closing
Documents required to be delivered by Seller.
(k)    Other Documents. A title affidavit in the form of Exhibit I attached
hereto, a gap indemnity in the form of Exhibit J attached hereto, applicable
transfer or sales tax filings, and such other documents as may be reasonably
required by the Title Company or as may be agreed upon by Seller and Buyer to
consummate the Transaction.
(l)    Closing Statement. A mutually acceptable form of a joint closing
statement, setting forth the prorations and adjustments to the Purchase Price
respecting the Property to be made pursuant to this Agreement (the “Closing
Statement”), executed by Seller.
(m)    Keys and Original Documents. Keys to all locks on the Real Property in
Seller's or Manager's possession and originals or, if originals are not
available, copies, of all of the Leases, Contracts and other Property documents,
to the extent not previously delivered to Buyer.

20    



--------------------------------------------------------------------------------




(n)    Termination of Operating Lease. Evidence that the Operating Lease has
been terminated, effective as of the Closing Date.
6.3    Buyer's Closing Deliveries. At the Closing, Buyer shall deliver the
following:
(a)    Purchase Price. The Purchase Price, as adjusted for apportionments and
other adjustments required under this Agreement, plus any other amounts required
to be paid by Buyer at Closing.
(b)    Assignment Agreement. The Assignment Agreement, executed by Buyer.
(c)    Condominium Management Assignment. A Condominium Management Assignment,
executed by Buyer.
(d)    Assignment and Assumption - Parking Easement. A Parking Easement
Assignment, executed by Buyer.
(e)    Assignment and Assumption - UDD. A UDD Assignment, executed by Buyer.
(f)    Assignment and Assumption Agreement – Four Seasons Documents. A Four
Seasons Assignment, executed by Buyer.
(g)    Evidence of Authority. Documentation to establish to Seller's reasonable
satisfaction the due authorization of Buyer's consummation of the Transaction,
including Buyer's execution of this Agreement and the Closing Documents required
to be delivered by Buyer.
(h)    Other Documents. Applicable transfer or sales tax filings and such other
documents as may be reasonably required by the Title Company or may be agreed
upon by Seller and Buyer to consummate the Transaction.
(i)    Closing Statement. The Closing Statement, executed by Buyer.
6.4    Conditions to Buyer's Obligations. Buyer's obligation to close the
Transaction is conditioned on all of the following:
(a)    Representations True. All Seller's Warranties in this Agreement, as the
same may be deemed modified as provided in Section 7.3, shall be true and
correct in all material respects on and as of the Scheduled Closing Date, as if
made on and as of such date except to the extent that they expressly relate to
an earlier date.
(b)    Title Conditions Satisfied. At the time of the Closing, title to the
Property shall be as provided in Article 3 of this Agreement.

21    



--------------------------------------------------------------------------------




(c)    Seller's Deliveries Complete. Seller shall have delivered all of the
documents and other items required pursuant to Section 6.2 and shall have
performed all other material obligations to be performed by Seller at or prior
to the Closing.
(d)    Manager Approval. Manager shall have approved the form and substance of
the Four Seasons Assignment.
(e)    Office Owner Approval. Office Owner shall have consented to the
assignment to Buyer pursuant to the UDD and shall have executed and delivered
the UDD Assignment.
6.5    Conditions to Seller's Obligations. Seller's obligation to close the
Transaction is conditioned on all of the following:
(a)    Seller's Corporate Approval. Within ten (10) Business Days of the
Effective Date, the unconditional approval of the Transaction by the investment
committee of Prudential Real Estate Investors, the real estate investment
management business unit of Prudential Investment Management, Inc.
(b)    Representations True. All representations and warranties made by Buyer in
this Agreement shall be true and correct in all material respects on and as of
the Scheduled Closing Date, as if made on and as of such date except to the
extent they expressly relate to an earlier date.
(c)    Buyer's Deliveries Complete. Buyer shall have delivered the funds
required hereunder and all of the documents to be executed by Buyer set forth in
Section 6.3 and shall have performed all other material obligations to be
performed by Buyer at or prior to the Closing.
(d)    Manager Approval. Manager shall have approved the form and substance of
the Four Seasons Assignment.
(e)    Office Owner Approval. Office Owner shall have consented to the
assignment to Buyer pursuant to the UDD and shall have executed and delivered
the UDD Assignment.
6.6    Waiver of Failure of Conditions Precedent. At any time on or before the
date specified for the satisfaction of any condition, Seller or Buyer may elect
in writing to waive the benefit of any such condition to its obligations
hereunder. By closing the Transaction, Seller and Buyer shall be conclusively
deemed to have waived the benefit of any remaining unfulfilled conditions set
forth in this Article 6, except to the extent that the same expressly survive
Closing. In the event any of the conditions set forth in this Article 6 are
neither waived nor fulfilled, Seller or Buyer (as appropriate) may terminate
this Agreement (subject to the notice and cure rights set forth in Article 9 and
elsewhere in this Agreement) and exercise such rights and remedies, if any, that
such party may have pursuant to the terms of Article 9. If this Agreement is
terminated as a result of the failure of any condition set forth in this
Article 6 that is not also a default hereunder,

22    



--------------------------------------------------------------------------------




then the Deposit shall be returned to Buyer and, thereafter, neither party shall
have any further rights or obligations hereunder except for obligations which
expressly survive termination of this Agreement.
ARTICLE 7    

REPRESENTATIONS AND WARRANTIES
7.1    Buyer's Representations. Buyer represents and warrants to Seller as
follows:
7.1.1     Buyer's Authorization. Buyer (a) is duly organized (or formed),
validly existing and in good standing under the Laws of its State of
organization, and (b) is authorized to execute this Agreement and consummate the
Transaction and fulfill all of its obligations hereunder and under all Closing
Documents to be executed by Buyer and such instruments, obligations and actions
are valid and legally binding upon Buyer, enforceable in accordance with their
respective terms. The execution and delivery of this Agreement and all Closing
Documents to be executed by Buyer and the performance of the obligations of
Buyer hereunder or thereunder will not (x) result in the violation of any Law or
any provision of Buyer's organizational documents, (y) conflict with any order
of any court or governmental instrumentality binding upon Buyer, or (z) conflict
or be inconsistent with, or result in any default under, any contract, agreement
or commitment to which Buyer is bound.
7.1.2     Buyer's Financial Condition. No petition has been filed by or against
Buyer under the Federal Bankruptcy Code or any similar Laws.
7.1.3     Patriot Act Compliance. Buyer is not acting, directly or indirectly
for, or on behalf of, any person, group, entity or nation named by any Executive
Order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) or the United States Treasury Department as a terrorist, "Specially
Designated National and Blocked Person," or other banned or blocked person,
entity, or nation pursuant to any Law that is enforced or administered by the
Office of Foreign Assets Control, and Buyer is not engaging in this Transaction,
directly or indirectly, on behalf of, or instigating or facilitating this
Transaction, directly or indirectly, on behalf of, any such person, group,
entity or nation. Buyer is not engaging in this Transaction, directly or
indirectly, in violation of any Laws relating to drug trafficking, money
laundering or predicate crimes to money laundering. None of the funds of Buyer
have been or will be derived from any unlawful activity with the result that the
investment of direct or indirect equity owners in Buyer is prohibited by Law or
that the Transaction or this Agreement is or will be in violation of Law. Buyer
has and will continue to implement procedures, and has consistently and will
continue to consistently apply those procedures, to ensure the foregoing
representations and warranties remain true and correct at all times prior to
Closing.
7.1.4     Qualified Person. Buyer is a Qualified Person as such term is defined
in the Management Agreement.

23    



--------------------------------------------------------------------------------




7.1.5     ERISA. Buyer is not (i) an “employee benefit plan” as defined in
Section 3(3) of ERISA that is subject to Title I of ERISA, (ii) a “plan” as
defined in Section 4975(e)(1) of the Code, that is subject to Section 4975 of
the Code, or (iii) an entity deemed to hold “plan assets” of any such employee
benefit plan or plan. In addition, Buyer represents, warrants and covenants that
it is not a “governmental plan” as defined in Section 3(32) of ERISA and is not
subject to State statutes regulating investments of and fiduciary obligations
with respect to government plans which would be violated by the transactions
contemplated by this Agreement.
Buyer's representations and warranties in this section shall survive the Closing
and not be merged therein.
7.2    Seller's Representations. Seller represents and warrants to Buyer as
follows:
7.2.1     Seller's Authorization. Each of Operating Tenant and Seller (a) is
duly organized (or formed), validly existing and in good standing under the Laws
of its State of organization and, to the extent required by applicable Laws, the
State in which the Property is located, and (b) is authorized to execute this
Agreement and, subject to obtaining the approvals described in Section 6.5(a),
consummate the Transaction and fulfill all of its obligations hereunder and
under all Closing Documents to be executed by Seller and such instruments,
obligations and actions are valid and legally binding upon Seller, enforceable
in accordance with their respective terms. The execution and delivery of this
Agreement and all Closing Documents to be executed by Seller and the performance
of the obligations of Seller hereunder or thereunder will not (x) result in the
violation of any Law or any provision of Seller's organizational documents,
(y) conflict with any order of any court or governmental instrumentality binding
upon Seller, or (z) conflict or be inconsistent with, or result in any default
under, any contract, agreement or commitment to which Seller is bound.
7.2.2     Seller's Financial Condition. No petition has been filed by Seller or
Operating Tenant, nor has Seller or Operating Tenant received written notice of
any petition filed against Seller or Operating Tenant under the Federal
Bankruptcy Code or any similar Laws.
7.2.3     Patriot Act Compliance. Seller is not acting, directly or indirectly
for, or on behalf of, any person, group, entity or nation named by any Executive
Order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) or the United States Treasury Department as a terrorist, “Specially
Designated National and Blocked Person,” or other banned or blocked person,
entity, or nation pursuant to any Law that is enforced or administered by the
Office of Foreign Assets Control and Seller is not engaging in this Transaction,
directly or indirectly, on behalf of, or instigating or facilitating this
Transaction, directly or indirectly, on behalf of, any such person, group,
entity or nation. Seller is not engaging in this Transaction, directly or
indirectly, in violation of any Laws relating to drug trafficking, money
laundering or predicate crimes to money laundering. None of the funds of Seller
have been or will be derived from any unlawful activity with the result that the
investment of direct or indirect equity owners in Seller is prohibited by Law or
that the

24    



--------------------------------------------------------------------------------




Transaction or this Agreement is or will be in violation of Law. Seller has and
will continue to implement procedures, and has consistently and will continue to
consistently apply those procedures, to ensure the foregoing representations and
warranties remain true and correct at all times prior to Closing.
7.2.4     Delivery of Documents. Seller has requested that Manager give or
otherwise make available to Buyer's Representatives all books, records, and
other writings in Manager's possession related in any material way to the use,
ownership or operation of the Property, other than Protected Information. The
documents heretofore or hereafter delivered or otherwise made available to
Buyer's Representatives prior to Closing (a) include the documents (other than
the Protected Information) that are used by Seller in the day‑to‑day operation
and management of the Property, and (b) are the same documents (other than the
Protected Information) that are reviewed by Manager for reporting to Seller in
connection with (i) the performance by Seller of its fiduciary obligations to
its clients and investors, and (ii) the preparation of financial statements and
reports submitted to the clients and investors of Seller.
7.2.5     Designated Representatives. The Designated Representatives include
those individuals who are currently responsible for the asset management of the
Property.
7.2.6     Furniture, Fixtures, and Equipment. Except as set forth in Exhibit K
attached hereto, Seller owns the "Personal Property" (as defined in the Bill of
Sale attached hereto as Exhibit E) and, to Seller’s Knowledge, the "Intangible
Property" (as defined in the Assignment Agreement attached hereto as Exhibit F)
to be transferred to Buyer free and clear of liens, security interests and other
encumbrances arising by, through or under Seller, except as a result of
instruments securing a loan that shall be paid in full by Seller at or prior to
Closing.
7.2.7     Third‑Party Rights. There are no agreements currently in effect that
grant any rights of first refusal to purchase all or any part of the Property,
options to purchase all or any part of the Property or other rights whereby any
individual or entity has the right to purchase all or any part of the Property
which have not been waived as of the date hereof. Other than tenants under the
Leases and guests in occupancy, no parties other than Seller are in possession
of the Property and Seller has not received notice from any parties claiming an
ownership or other real property interest in the Property.
7.2.8     Liquor Matters. As to alcoholic beverage service at the Hotel: (i) the
Beverage Company is the owner of all of the alcoholic beverages at the Hotel
(the “Liquor Inventory”) and will remain so both before the Closing and
immediately after the Closing; (ii) the Beverage Company is a corporation that
is owned and controlled by employees of the Manager; and (iii) the Beverage
Company operates from the Hotel pursuant to written agreements between Manager
and the Beverage Company (the “Beverage Agreements”). All licenses and permits
with respect to the sale of alcoholic beverages at the Hotel are owned and held
by the Beverage Company, are in full force and effect and are not, to Seller’s
Knowledge, conditioned or restricted except as set forth in any such license or
permit. Seller does not own any interest, direct or indirect, in the Beverage
Company or the Liquor

25    



--------------------------------------------------------------------------------




Inventory and Seller has no control over the management of the Beverage Company.
Neither Seller nor Operating Tenant is a party to the Beverage Agreements.
Seller has received no written notice (y) that a default, violation, suspension,
revocation or non-renewal has occurred in the due observance or condition of any
liquor license or (z) of any failure by Seller, Beverage Company or Manager to
obtain any liquor license required for the Property which has not been
heretofore corrected.
7.2.9     Environmental Reports. Seller has provided Buyer with copies of any
and all environmental reports that it commissioned during its period of
ownership of the Property
7.2.10     Seller's Knowledge Representations. To Seller's Knowledge:
(a)    As of the Effective Date, except as listed in Exhibit K attached hereto,
Seller has not received any written notice of any current or pending litigation
against Seller or the Property (including, without limitation, any condemnation,
eminent domain or similar proceedings with respect to all or any portion of the
Property) which would adversely affect the Property or its operation or Seller’s
ability to consummate the Transaction.
(b)    As of the Effective Date, neither Seller nor Operating Tenant has entered
into or assumed any contracts, equipment leases, leases or licenses granting use
or occupancy rights, or other agreements affecting the Property which will be
binding upon Buyer after the Closing other than (i) the Contracts listed in
Exhibit B attached hereto, (ii) the Leases listed on Exhibit P attached hereto,
(iii) liens, encumbrances, covenants, conditions, restrictions, easements and
other matters of record, and (iv) the Permitted Exceptions. Seller has provided
copies of all Contracts and Leases to Buyer (except as set forth on Exhibit B
and Exhibit P), and except for defaults cured on or before the Effective Date
and except as listed in Exhibit K attached hereto, neither Seller nor Operating
Tenant has sent or received any written notice of default under the terms of any
of the Contracts or Leases.
(c)    Except for violations cured or remedied on or before the Effective Date
and except as listed in Exhibit K attached hereto, as of the Effective Date,
neither Seller, Operating Tenant nor any of their affiliates have received any
written notice from any governmental authority of any violation of any Law
applicable to the Property.
(d)    Except for violations cured or remedied on or before the Effective Date
and except as listed in Exhibit K attached hereto, as of the Effective Date,
Seller has not received any written notice from any governmental authority of
any violation of any Law applicable to the Property.
(e)    As of the Effective Date, Seller has provided Buyer with a copy of all
permits and licenses in its possession relating to the ownership and operation
of the Property. Neither Seller nor Operating Tenant has received written notice
of any material violation of any such permit or license that remains uncured.
(f)    The Management Agreement and each of the other Four Seasons Documents are
in full force and effect. Seller has delivered to Buyer a true and complete copy
of each

26    



--------------------------------------------------------------------------------




of the Four Seasons Documents and there are no other agreements relating to such
matters, except for the following documents which have expired or terminated by
their terms: (i) that certain Funding Agreement by and between Manager and
Austin Hotel THC, LLC, a Delaware limited liability company, as predecessor in
interest to Seller dated February 15, 2006; and (ii) that certain Letter
Agreement by and between Manager and Austin Hotel THC, LLC, a Delaware limited
liability company, as predecessor in interest to Seller dated February 15, 2006.
No uncured default for which Seller has given or received written notice exists
under the Management Agreement or any of the other Four Seasons Documents, and
no default under the Management Agreement or any Four Seasons Document exists.
(g)    The UDD is in full force and effect. Seller has not sent or received any
written notice of default or failure to fully perform obligations under the UDD.
Neither Seller nor any other party is in default under the UDD.
(h)    The Parking Easement is in full force and effect. Seller has not received
any written notice that Seller is in default under the Parking Easement or has
failed to fully perform its respecting obligations under the Parking Easement.
Neither Seller nor any other party is in default under the Parking Easement.
(i)    All sales tax, use tax, hotel accommodation tax or the equivalent and
state unemployment compensation contributions or other taxes required of Seller,
Operating Tenant or Manager as an employer with respect to the Property,
required to be paid or collected by Seller or Manager in the operation of the
Property as of the date hereof, and any interest and penalties thereon
(collectively referred to as “Taxes”) have been collected and paid to the
appropriate governmental authority. Seller shall be responsible for the payment
of all such Taxes due and owing through the date preceding the Closing Date.
(j)    Seller has previously provided Buyer with financial statements and
operating statements prepared by Seller, its management company or a third
party, at the request of Seller or its management company, related to the
Property. To Seller's Knowledge, the documents heretofore or hereafter delivered
or otherwise made available to Buyer's Representatives prior to Closing
(a) include the documents (other than the Protected Information) that are used
by Seller in the day-to-day operation and management of the Property, and
(b) are the same documents (other than the Protected Information) that are
reviewed by Seller's property manager for reporting to Seller in connection with
(i) the performance by Seller of its fiduciary obligations to its clients and
investors, and (ii) the preparation of financial statements and reports
submitted to the clients and investors of Seller. The monthly operating
statements for 2015, the yearly operating statement for 2014 and the 2014
financial statements for the Hotel which Seller has delivered to Buyer are
copies of the statements that Manager has prepared and delivered pursuant to the
Management Agreement, and, to Seller’s Knowledge, such statements are accurate
in all material respects.
(k)    Except as disclosed in the Title Commitment and except as listed in
Exhibit K attached hereto, as of the Effective Date, Seller has not received any
written notice from any governmental agency that any special assessments are
pending, noted or levied against

27    



--------------------------------------------------------------------------------




the Property, and except as described in Section 8.9, Seller has not filed
notices of protest or appeal against, or commenced proceedings to recover,
property tax assessments against any of the Property.
(l)    Neither Seller nor Operating Tenant currently employs, or to Seller’s
actual knowledge, has ever employed, any employees at the Hotel. There are no
collective bargaining agreements applicable to the Hotel. The Hotel has not
experienced or been affected by any organizing activities, strike, boycott,
slowdown, walkout, work stoppage or lockout within the past two (2) years, and
there is no such labor action pending or threatened against or otherwise
affecting the Hotel. Neither Seller, Operating Tenant nor Manager, has
effectuated a "plant closing" (as defined in the WARN Act or any similar state
or local law) or a "mass layoff" (as defined by the WARN Act or any similar
state or local law) involving employees working at the Hotel in the three (3)
months prior to the Closing Date.
7.3    General Provisions.
7.3.1     Seller's Warranties Deemed Modified. To the extent that Buyer is
deemed to know prior to the expiration of the Due Diligence Period that Seller's
Warranties are inaccurate, untrue or incorrect in any way, such Seller's
Warranties shall be deemed modified to reflect Buyer's deemed knowledge.
7.3.2     Breach of Warranties prior to Closing. If after the expiration of the
Due Diligence Period but prior to the Closing, either Buyer or Seller obtains
actual knowledge that any of the representations or warranties made herein are
untrue, inaccurate or incorrect in any material respect, such party shall give
the other party written notice thereof within five (5) Business Days of
obtaining such knowledge (but, in any event, prior to the Closing). In the event
of any breach of a Seller Warranty, Seller shall have the right to cure such
misrepresentation or breach and shall be entitled to a reasonable extension of
the Scheduled Closing Date (not to exceed thirty (30) days) for purposes of such
cure. The untruth, inaccuracy or incorrectness of Seller's Warranties shall be
deemed material for all purposes of this Agreement only if Buyer's aggregate
damages resulting from the untruth, inaccuracy or incorrectness of Seller's
Warranties are reasonably estimated to exceed $250,000 ("Materiality
Threshold"). If any of Seller's Warranties are untrue, inaccurate or incorrect
but would not in the aggregate exceed the Materiality Threshold, Buyer shall be
deemed to waive such misrepresentation or breach of warranty, and Buyer shall be
required to consummate the Transaction without any reduction of or credit
against the Purchase Price. If any of Seller’s Warranties are, in the aggregate,
in excess of the Materiality Threshold, and Seller fails to cure such
misrepresentation or breach pursuant to this Section 7.3.2, then Buyer shall
have its rights under Section 9.2.
7.3.3     Survival; Limitation on Seller's Liability. Seller's Warranties shall
survive the Closing and not be merged therein for a period of one hundred eighty
(180) days and Seller shall only be liable to Buyer hereunder for a breach of a
Seller's Warranty with respect to which Seller receives a written notice of a
claim from Buyer on or before the one hundred eightieth (180th) day after the
Closing Date. Notwithstanding the foregoing, however, if the Closing occurs,
Buyer hereby expressly waives, relinquishes and releases any rights or

28    



--------------------------------------------------------------------------------




remedies available to it at law, in equity, under this Agreement or otherwise,
including any claim against Seller for damages that Buyer may incur, as the
result of any of Seller's Warranties being untrue, inaccurate or incorrect if
Buyer is deemed to know that any Seller's Warranties were untrue, inaccurate or
incorrect at the time of the Closing.
7.3.4     Survival. The provisions of this Section 7.3 shall survive the Closing
(and not be merged therein) or any earlier termination of this Agreement.
ARTICLE 8    

COVENANTS
8.1    Operation of the Property.
(a)    Bookings. Seller shall, subject to the terms of the Management Agreement,
instruct Manager to continue to take all bookings and reservations for room
rentals at the Property and for the use of other facilities at the Property for
periods subsequent to the Closing Date, provided such bookings and reservations
are upon substantially the same terms and rates which Seller would require and
charge in the normal and customary operation of the Property.
(b)    Wages and Other Employee Compensation. Seller shall, subject to the terms
of the Management Agreement, instruct Manager to pay, the wages, salaries and
other benefits of employment (including vacation pay accrued and earned through
the Cut‑Off Time), together with any applicable employment and withholding
taxes, applicable to the employees of the Property (but not any employees of
tenants at the Property) to the extent that the same accrue and vest or are
earned as a result of such employees' employment prior to the Cut‑Off Time and
shall otherwise comply with the applicable provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended.
(c)    Contracts, Title Instruments and Leases. Without Buyer's prior consent,
between the Effective Date and the Closing, Seller shall not (i) extend, renew,
replace or otherwise modify any Contract or enter into any new service contract
or agreement that would be binding upon Buyer after Closing, or (ii) execute any
instrument which affects title to the Property, or (iii) enter into any new
Lease or materially modify any Lease (except pursuant to the exercise by a
tenant of a renewal, extension or expansion option or other right contained in
such tenant's Lease). Seller shall furnish Buyer with a copy of the proposed
agreement which shall contain such information reasonably necessary to enable
Buyer to make informed decisions with respect to the advisability of the
proposed transaction. If Buyer fails to object in writing to any such agreement
within three (3) Business Days after receipt thereof, Buyer shall be deemed to
have approved the terms of the proposed transaction. Buyer's consent shall not
be unreasonably withheld, conditioned or delayed with respect to any such
transaction that is proposed on or prior to the expiration of the Due Diligence
Period. Buyer, in its sole and absolute discretion, shall be entitled to grant
or withhold its consent with respect to any such transaction that is proposed
between the

29    



--------------------------------------------------------------------------------




expiration of the Due Diligence Period and the Closing. Any notice from Buyer
rejecting the proposed transaction shall include a description of the reasons
for Buyer's rejection.
(i)    Notwithstanding the foregoing terms of this section, if any Lease
requires that the landlord's consent be given under the applicable circumstances
(or not be unreasonably withheld, conditioned or delayed), then Buyer shall be
held to the same standard of approval.
(ii)    Seller shall have the right, but not the obligation, to enforce the
rights and remedies of the landlord under any Lease in a manner consistent with
its past practices, including without limitation, to apply all or any portion of
any security deposits then held by Seller toward any loss or damage incurred by
Seller by reason of any defaults by tenants, and the exercise of any such rights
or remedies shall not affect the obligations of Buyer under this Agreement or
entitle Buyer to a reduction in, or credit or allowance against, the Purchase
Price or give rise to any other claim on the part of Buyer.
8.2    Buyer's Covenants.
8.2.1     Reservations. Buyer shall honor all reservations for the Property, or
for any related conference, banquet, or meeting space or any recreational
facilities in connection with the Property, that are made by Manager on or prior
to the date hereof which pertain to periods on or after the Closing Date,
provided that the party that made the reservation complies with its obligations
with respect to such reservation. The foregoing obligation shall survive the
Closing (and not be merged therein).
8.2.2     Employment Obligations.
(a)    Buyer and Seller acknowledge that employees of the Property are the
employees of Manager and not of Seller, and that Buyer and Seller have no right
to cause the termination of such employees. In no event shall either Buyer or
Seller take any action as to such employees of Manager that would create or
cause any liability to the other party. Without limitation on the generality of
the foregoing, Buyer covenants to Seller that, from and after the Closing, a
sufficient number of the employees of the Property shall be offered continued
employment at the Property on substantially the same terms and conditions as
their employment prior to the Closing Date and for a sufficient period of time
so that the actions of the parties pursuant to this Agreement shall not trigger
the application of the United States Worker Adjustment and Retraining
Notification Act (the “WARN Act”) or any applicable Law. If Buyer or Manager
elects not to retain or rehire such employees, Buyer shall be responsible for
all obligations, if any, arising with respect to such terminated employees
under, pursuant to, and in accordance with the provisions of the WARN Act and
applicable Law. Buyer and Seller expect Manager to retain or rehire a sufficient
amount of the existing employees, so that Seller will not be required to give
any notices that would otherwise be required under the WARN Act prior to the
termination of employees. Buyer shall indemnify, save, defend and hold the
Seller Parties harmless for, from and against any and all Liabilities (including
reasonable attorneys' fees, expenses and disbursements) under

30    



--------------------------------------------------------------------------------




the WARN Act and applicable Law resulting from any termination by Buyer of
employees of the Property at any time on or after the Closing Date. Seller shall
indemnify, save, defend and hold the Buyer Parties harmless for, from and
against any and all Liabilities (including reasonable attorneys' fees, expenses
and disbursements) under the WARN Act and applicable Law resulting from any
termination by Seller of employees of the Property at any time prior to the
Closing Date. The provisions of this Section 8.2.2 shall survive the Closing.
8.3    Maintenance of Property. Except to the extent Seller is relieved of such
obligations by Article 10, between the Effective Date and the Closing, Seller
shall operate and maintain the Property (including the maintenance of casualty
and liability insurance policies) in a manner consistent with Seller's past
practices with respect to the Property, subject to Manager’s rights and
obligations under the Four Seasons Documents; provided, however, except as may
be required under the Four Seasons Documents, Seller shall not be obligated to
perform any capital improvements or any deferred maintenance repairs. Buyer
hereby agrees that, except for breaches of this Section 8.3, Buyer shall accept
the Property subject to, and Seller shall have no obligation to cure, (a) any
violations of Laws, or (b) any physical conditions which would give rise to
violations of Laws, whether the same now exist or arise prior to Closing, and,
except as provided in Section 7.3.2 and Section 9.2, Buyer shall have no right
to terminate this Agreement as a result of any condition in (a) or (b) above.
Between the Effective Date and the Closing, Seller will advise Buyer of any
written notice Seller receives after the Effective Date from any governmental
authority of the violation of any Laws regulating the condition or use of the
Property.
8.4    Guest Baggage. Any baggage or other property of departed guests held by
Seller at the Property shall be inventoried, sealed and tagged jointly by Seller
and Buyer promptly after the Closing and may be left at the Property for a
period not to exceed ninety (90) days following the Closing Date. After such
period, all such baggage or property will be deemed abandoned by Seller and
Buyer shall dispose of such baggage in any manner deemed appropriate by Buyer.
Seller hereby indemnifies Manager and Buyer against all claims, losses and
liabilities in connection with the holding of such baggage or other property for
the period prior to and ending on the Closing Date. Buyer hereby indemnifies
Seller against all claims, losses and liabilities in connection with the holding
of such baggage or other property for the period following the Closing Date and
Buyer's disposal of baggage abandoned by Seller. All baggage of guests who are
still guests of the Property on the Closing Date which has been checked with or
left in the care of Seller shall be inventoried, sealed and tagged jointly by
Seller and Buyer promptly after the Closing. Buyer hereby agrees to indemnify
Seller against all claims, losses or liabilities with respect to such baggage
arising out of the acts or omissions of Buyer after the Closing. The provisions
of this section shall survive the Closing (and not be merged therein).
8.5    Safe Deposits. Not earlier than three (3) business days prior to Closing,
Seller shall cause Manager to notify guests, tenants, or other persons who have
safe deposit boxes, advising them of the sale of the Property to Buyer, and
requesting verification or removal of the contents prior to the Closing Date.
Seller may, at its option, require such guests or tenants to execute new safe
deposit agreements, in a form reasonably acceptable to Buyer and identifying
Buyer as the owner of the Property, which shall be effective as of the Cut‑Off
Time. The safe deposit boxes of guests or tenants not responding to said
notification shall be opened only in the presence of

31    



--------------------------------------------------------------------------------




representatives of both Seller and Buyer. The contents of all boxes opened as
aforesaid shall be listed at the time such boxes are opened, each such list
shall be signed by or on behalf of Seller and Buyer, and Buyer shall not be
liable or responsible for any items claimed to have been in said boxes unless
such items are included in such list. Seller agrees to indemnify and hold
harmless Buyer from and against any liability or responsibility for any items
claimed to have been in said boxes but not included on such list, and Buyer
agrees to indemnify and hold harmless Seller from and against any liability or
responsibility for items claimed to have been in said boxes and included on such
list. The provisions of this section shall survive the Closing (and not be
merged therein).
8.6    Access to Books and Records. For thirty (30) days following the Closing,
Buyer agrees, at Seller's sole cost, to allow Seller and its representatives to
access and review the books and records related to the operations of the Hotel,
subject to the provisions of the Four Seasons Documents, for periods prior to
the Closing Date and Buyer shall provide Seller with a reasonable space at the
Hotel for up to two Seller representatives to perform such review and audit. The
provisions of this section shall survive the Closing (and not be merged
therein).
8.7    Brokers. Seller and Buyer expressly acknowledge that Seller's Broker has
acted as the exclusive broker with respect to the Transaction and with respect
to this Agreement. Seller shall pay any brokerage commission due to Seller's
Broker in accordance with the separate agreement between Seller and Seller's
Broker. Seller agrees to hold Buyer harmless and indemnify Buyer from and
against any and all Liabilities (including reasonable attorneys' fees, expenses
and disbursements) suffered or incurred by Buyer as a result of any claims by
Seller's Broker or any other party claiming to have represented Seller as broker
in connection with the Transaction. Buyer agrees to hold Seller harmless and
indemnify Seller from and against any and all Liabilities (including reasonable
attorneys' fees, expenses and disbursements) suffered or incurred by Seller as a
result of any claims by any party claiming to have represented Buyer as broker
in connection with the Transaction. The provisions of this section shall survive
the Closing (and not be merged therein) or the earlier termination of this
Agreement.
8.8    Tax Protests; Tax Refunds and Credits. Seller and Buyer expressly
acknowledge that Seller is currently contesting the real estate taxes for the
2013 and 2014 tax year (the “Prior Tax Years”). Seller shall have the right to
control the progress of and to make all decisions with respect to any contest of
the real estate taxes and personal property taxes for the Property due and
payable during the tax year in which Closing occurs (the “Closing Tax Year”) and
shall continue to control the contest of the Prior Tax Years, provided Seller
shall keep Buyer reasonably informed regarding the status of any contest with
respect to the taxes attributable to the Closing Tax Year. Buyer shall have the
right to control the progress of and to make all decisions with respect to any
contest of the real estate taxes and personal property taxes for the Property
due and payable during all years subsequent to the Closing Tax Year. To the
extent any real estate or personal property tax refunds or credits are received
after Closing with respect to the Property and such refunds or credits are
attributable to real estate and personal property taxes paid for any tax year
prior to the Closing Tax Year, Seller shall be entitled to the entirety of such
refunds and credits (except to the extent due to any past or present tenant of
the Property). To the extent any such refunds or credits are attributable to
real estate and personal property taxes paid during the Closing Tax Year, such
amounts shall be prorated between the parties in the manner provided in
Section 5.7, less costs incurred in obtaining

32    



--------------------------------------------------------------------------------




such refund or credit and any amounts due to any past or present tenants of the
Property. The provisions of this section shall survive the Closing (and not be
merged therein).
8.9    Publicity. Seller and Buyer each hereby covenant and agree that (a) prior
to the Closing neither Seller nor Buyer shall issue any press release or similar
public statement with respect to the Transaction or this Agreement (a “Press
Release”) without the prior consent of the other, except to the extent required
by applicable Law, and (b) after the Closing, any Press Release issued by either
Seller or Buyer shall be subject to the review and approval of both parties
(which approval shall not be unreasonably withheld, conditioned or delayed and
such response shall be provided within two (2) Business Days after submission of
a draft of the Press Release to the other party for review), except to the
extent required by applicable Law. If either Seller or Buyer is required by
applicable Law to issue a Press Release, such party shall, at least two
(2) Business Days prior to the issuance of the same, deliver a copy of the
proposed Press Release to the other party for its review. The provisions of this
section shall survive the Closing (and not be merged therein) or the earlier
termination of this Agreement.
8.10    Confidentiality.
(a)    Buyer shall hold, and shall cause the other Buyer's Representatives and
any prospective investors in Buyer to hold in strict confidence and not disclose
to any other person without the prior written consent of Seller: (i) the terms
of the Agreement, (ii) unless and until the Closing occurs, any of the
information in respect of the Property delivered or made available to any
Buyer's Representatives, and (iii) the identity of any direct or indirect owner
of any beneficial interest in Seller. In the event the Closing does not occur or
this Agreement is terminated, Buyer shall promptly delete, destroy or return to
Seller all copies of documents containing any of such information without
retaining any copy thereof or extract therefrom. Notwithstanding the foregoing,
Buyer may disclose such information (A) on a need‑to‑know basis to its
employees, agents, consultants, and members of professional firms serving it or
potential lenders or investors, or (B) as any governmental agency may require in
order to comply with applicable Laws or a court order, or (C) to the extent that
such information is a matter of public record. Buyer hereby agrees to indemnify,
defend, and hold each of the Seller Parties free and harmless from and against
any and all Liabilities (including reasonable attorneys' fees, expenses and
disbursements) arising out of or resulting from the breach of the terms of this
section.
(b)    Seller shall hold, and shall cause its representatives and prospective
investors to hold in strict confidence and not disclose to any other person
without the prior written consent of Seller: (i) the terms of the Agreement and
(ii) the identity of any direct or indirect owner of any beneficial interest in
Buyer. Notwithstanding the foregoing, Seller may disclose such information
(A) on a need‑to‑know basis to its employees, agents, consultants, and members
of professional firms serving it or potential lenders or investors, or (B) as
any governmental agency may require in order to comply with applicable Laws or a
court order, or (C) to the extent that such information is a matter of public
record. Seller hereby agrees to indemnify, defend, and hold each of the Buyer
Parties free and harmless from and against

33    



--------------------------------------------------------------------------------




any and all Liabilities (including reasonable attorneys' fees, expenses and
disbursements) arising out of or resulting from the breach of the terms of this
section.
(c)    The provisions of this section shall survive the Closing (and not be
merged therein) or earlier termination of this Agreement.
8.11    Delivery of Information Regarding Compliance. No later than ten (10)
Business Days after the Effective Date, Buyer agrees to provide documentation
reasonably necessary or desirable for Seller to verify that the representations
and warranties made in Section 7.1.3 are true, accurate and complete, which
documentation shall include, without limitation, information regarding the
ownership of Buyer and a list of any person or entity that directly or
indirectly owns more than a 25% interest in Buyer. In addition, if after review
of such information Seller determines that it needs additional information
regarding the owners of Buyer, Buyer agrees to provide Seller with the Social
Security number, FEIN number, or a copy of the passport, as applicable, for each
such person or entity or such other information that Seller requires in lieu
thereof. Notwithstanding any provision in this Agreement to the contrary, Seller
may disclose such information, without notice to Buyer, to any government agency
or regulators in connection with any regulatory examination or if Seller
reasonably believes that such disclosure is required by Law or its regulatory
compliance policies.
8.12    Estoppels. Seller shall obtain and deliver at Closing estoppel
certificates in the forms reasonably requested by Buyer from the other parties
to (i) the Four Seasons Documents, (ii) the Condominium Management Agreement,
(iii) the Parking Agreement and (iv) the UDD. Receipt of each of the foregoing
executed estoppels shall be a condition precedent to Buyer's obligation to
close; provided, however, that (a) such condition shall be deemed satisfied as
to any estoppel received that contains only the items required by the applicable
document or agreement and (b) in the event that any one or more estoppels is not
received on or prior to Closing, Seller shall have one-time right to extend the
Closing Date for a period of up to thirty (30) days in order to obtain such
estoppels. Notwithstanding the foregoing, Buyer agrees that Seller’s inability
to obtain any one or more of the foregoing estoppels shall in no event be a
default by Seller hereunder and Buyer’s sole remedy in such event shall be to
terminate this Agreement and receive a refund of the Deposit.
ARTICLE 9    

DEFAULTS
9.1    Seller's Remedies for Buyer Defaults. If, (i) on the Scheduled Closing
Date Buyer fails to deliver the balance of the Purchase Price in accordance with
Sections 2.3 and 6.1, and fails to cure the same within two (2) Business Days
after the Scheduled Closing Date, or (ii) on or before the Scheduled Closing
Date Buyer is in default of any of its other material obligations hereunder or
any of Buyer's representations or warranties are, in the aggregate, untrue,
inaccurate or incorrect in any material respect, and any such circumstance
described in this clause (ii) continues for five (5) Business Days after written
notice (which written notice shall detail such default or breach), then Seller
shall have the right to elect as its sole and exclusive remedy, to (a) terminate
this Agreement by written notice to Buyer, promptly after which the Deposit
shall be paid to Seller as liquidated damages and, thereafter, the parties shall
have no further rights or obligations hereunder

34    



--------------------------------------------------------------------------------




except for obligations which expressly survive the termination of this
Agreement, or (b) waive the default or breach and proceed to close the
Transaction. Seller and Buyer have discussed the possible consequences to Seller
in the event that the Closing does not occur by reason of any of the events
described in this section. The parties agree that it would be impractical or
extremely difficult to determine the actual damages to Seller in such event and
that a reasonable estimate of such damages is an amount equal to the Deposit.
9.2    Buyer's Remedies for Seller Defaults. If, on or before the Scheduled
Closing Date, Seller is in default of any of its material obligations hereunder,
or any of Seller's Warranties are, in the aggregate, untrue, inaccurate or
incorrect in any material respect, and any such circumstance described in this
sentence continues for five (5) Business Days after written notice (which
written notice shall detail such default or breach), then Buyer shall have the
right to elect, as its sole and exclusive remedy, to (a) terminate this
Agreement by written notice to Seller, promptly after which the Deposit shall be
returned to Buyer and, thereafter, the parties shall have no further rights or
obligations hereunder except for obligations which expressly survive the
termination of this Agreement, or (b) waive the default or breach and proceed to
close the Transaction, or (c) seek specific performance of this Agreement by
Seller. As a condition precedent to Buyer exercising any right it may have to
bring an action for specific performance hereunder, Buyer must commence such an
action within ninety (90) days after the occurrence of Seller's default. Buyer
agrees that its failure to timely commence such an action for specific
performance within such ninety (90) day period shall be deemed a waiver by it of
its right to commence an action for specific performance as well as a waiver by
it of any right it may have to file or record a notice of lis pendens or notice
of pendency of action or similar notice against any portion of the Property.
9.3    Indemnity Obligations. Notwithstanding any provision in this Agreement to
the contrary, in no event shall the provisions of this Article 9 limit the
rights of either party against the other party due to the other party's
obligation to indemnify such party in accordance with this Agreement or the
damages recoverable pursuant to such indemnification obligations. This section
shall survive the Closing (and not be merged therein) or the earlier termination
of this Agreement.
ARTICLE 10    

CASUALTY/CONDEMNATION
10.1    Right to Terminate. If, after the Effective Date, (a) any portion of the
Property is taken by condemnation or eminent domain (or is the subject of a
pending taking), or (b) any portion of the Property is damaged or destroyed
(excluding routine wear and tear and damage caused by any Buyer's
Representative), Seller shall notify Buyer in writing of such fact promptly
after obtaining knowledge thereof. If the Property is the subject of a Major
Casualty/Condemnation (as hereinafter defined) that occurs after the Effective
Date, Buyer shall have the right to terminate this Agreement by giving written
notice to Seller no later than ten (10) Business Days after the giving of
Seller's notice, and the Scheduled Closing Date shall be extended, if necessary,
to provide sufficient time for Buyer to make such election. The failure by Buyer
to terminate this Agreement within such ten (10) Business Day period shall be
deemed an election not to terminate this Agreement. If this Agreement is
terminated pursuant to this section, the Deposit shall be returned to Buyer and,

35    



--------------------------------------------------------------------------------




thereafter, the parties shall have no further rights or obligations hereunder
except for obligations which expressly survive the termination of this
Agreement. For the purposes of this Agreement, “Major Casualty/Condemnation”
shall mean any casualty, condemnation proceedings, or eminent domain proceedings
if (i) the portion of the Property that is the subject of such casualty or such
condemnation or eminent domain proceedings has a value in excess of Ten Million
Dollars ($10,000,000), as mutually determined by Seller and Buyer, or (ii) any
casualty is an uninsured casualty and Seller, in its sole and absolute
discretion, does not elect to cause the damage to be repaired or restored or
give Buyer a credit at Closing for such repair or restoration.
10.2    Allocation of Proceeds and Awards. If a condemnation or casualty occurs
after the Effective Date and this Agreement is not terminated as permitted
pursuant to the terms of Section 10.1, then this Agreement shall remain in full
force and effect, Buyer shall acquire the remainder of the Property upon the
terms set forth herein. Any awards or proceeds from the condemning authority or
Seller's insurance company, as the case may be (the “Casualty/Condemnation
Proceeds”) shall, subject to the Manager’s rights under the Four Seasons
Documents, be allocated between Buyer and Seller as follows: (a) Seller shall be
entitled to be reimbursed from the Casualty/Condemnation Proceeds for (i) all
costs, expenses and fees, including reasonable attorneys' fees, expenses and
disbursements, incurred by Seller in connection with negotiating the settlement
of such award or proceeds, (ii) proceeds of any rental loss, business
interruption or similar insurance, or other compensation or loss of use, that
are allocable to the period prior to the Closing Date, and (iii) the reasonable
and actual costs incurred by Seller in physically stabilizing the Property
following a casualty; and (b) Buyer shall be entitled to (i) the balance of the
Casualty/Condemnation Proceeds, and (ii) a credit from Seller equal to Seller's
deductible with respect to a casualty, if the same is an insured casualty.
10.3    Insurance. Subject to the Manager’s rights under the Four Seasons
Documents, Seller shall maintain the property insurance coverage currently in
effect for the Property, or comparable coverage, through the Closing Date.
10.4    Waiver. The provisions of this Article 10 supersede the provisions of
any applicable Laws with respect to the subject matter of this Article 10.
ARTICLE 11    

MISCELLANEOUS
11.1    Buyer's Assignment.
(a)    Buyer shall not assign this Agreement or its rights hereunder without the
prior written consent of Seller, which consent Seller may grant or withhold in
its sole and absolute discretion, and any such attempted assignment shall be
null and void ab initio. Any transfer, directly or indirectly, of any stock,
partnership interest or other ownership interest in Buyer shall constitute an
assignment of this Agreement; provided, however, the foregoing shall not be
construed to prohibit the transfer of stock in a publicly traded company.
Notwithstanding the foregoing terms of this paragraph (a), Buyer shall have the
right to assign this Agreement to an entity owned and controlled by Buyer,
without Seller's prior

36    



--------------------------------------------------------------------------------




consent, provided that such assignment complies with the terms of paragraph (b)
of this section.
(b)    In the event Buyer intends to assign its rights hereunder, Buyer shall
send Seller written notice of its request at least five (5) Business Days prior
to the Scheduled Closing Date, which notice shall include the legal name and
structure of the proposed assignee and Buyer shall provide Seller any other
information that Seller may reasonably request with respect to the proposed
assignee. Notwithstanding any provision in this Agreement to the contrary:
(i)    Any permitted assignment by Buyer shall not relieve Buyer of any of its
obligations and liabilities hereunder, nor shall any such assignment alter,
impair or relieve such assignee from the waivers, acknowledgements and
agreements of Buyer set forth herein, including those set forth in Section 4.2,
Article 7 and Article 8, all of which will be binding upon any assignee of
Buyer.
(ii)    No transfer by Buyer of any interest in this Agreement and no transfers
of direct or indirect interests in Buyer shall be permitted if the same would
cause the representations and warranties made in Section 7.1 to be untrue,
inaccurate or incomplete and Buyer covenants to cooperate with Seller's requests
to provide the information required by Section 8.11 and other documentation
reasonably necessary or desirable for Seller to verify that such representations
and warranties are true, accurate and complete at all times prior to Closing. If
Buyer fails to provide the requested documentation to Seller at least five
(5) Business Days prior to the Scheduled Closing Date, then Seller shall have
the right, at its election, to postpone the Scheduled Closing Date for a
reasonable period until such verification has been made.
11.2    Survival/Merger. Except for the provisions of this Agreement which are
explicitly stated to survive the Closing, (a) none of the terms of this
Agreement shall survive the Closing, and (b) the delivery of the Purchase Price,
the Deed and the other Closing Documents and the acceptance thereof shall effect
a merger, and be deemed the full performance and discharge of every obligation
on the part of Buyer and Seller to be performed hereunder.
11.3    Integration; Waiver. This Agreement embodies and constitutes the entire
understanding between the parties with respect to the Transaction and all prior
agreements, understandings, representations and statements, oral or written, are
merged into this Agreement. Neither this Agreement nor any provision hereof may
be waived, modified, amended, discharged or terminated except by an instrument
signed by the party against whom the enforcement of such waiver, modification,
amendment, discharge or termination is sought, and then only to the extent set
forth in such instrument. No waiver by either party hereto of any failure or
refusal by the other party to comply with its obligations hereunder shall be
deemed a waiver of any other or subsequent failure or refusal to so comply.
11.4    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State in which the Real Property is located.

37    



--------------------------------------------------------------------------------




11.5    Captions Not Binding; Exhibits. The captions in this Agreement are
inserted for reference only and in no way limit the scope or intent of this
Agreement or of any of the provisions hereof. All Exhibits attached hereto shall
be incorporated by reference as if set out herein in full.
11.6    Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.
11.7    Severability. If any term or provision of this Agreement or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Agreement shall be valid and enforced to the fullest
extent permitted by law.
11.8    Notices. Any notices or other communications under this Agreement must
be in writing, and shall be deemed duly given or made at the time and on the
date when received by e‑mail transmittal of pdf files or similar electronic
means or when personally delivered as shown on a receipt therefor (which shall
include delivery by a nationally recognized overnight delivery service) to the
address for each party set forth below. Any party, by written notice to the
other in the manner herein provided, may designate an address different from
that set forth below.
IF TO BUYER:


c/o Strategic Hotels & Resorts
200 West Madison Street, Suite 1700
Chicago, Illinois 60606
Attention: Mr. Eric Hassberger, Mr. Jon Stanner and Ms. Paula Maggio, Esq.
Telephone #: (312) 658-5000
E‑Mail Address: ehassberger@strategichotels.com; jstanner@strategichotels.com;
pmaggio@strategichotels.com


COPY TO:


Dentons US LLP
2398 East Camelback Road, Suite 850
Phoenix, Arizona 85016
Attention: Meghan Cocci, Esq.
Telephone #: (602) 508-3903
E‑Mail Address: meghan.cocci@dentons.com




38    



--------------------------------------------------------------------------------




IF TO SELLER:


PR LCP Austin Hotel TH LLC.
c/o Prudential Real Estate Investors
Two Prudential Plaza
180 North Stetson Street
Suite 3275
Chicago, Illinois 60601
Attention: Collete English Dixon
Telephone #: (312) 861-4440
E-Mail Address: collete.english-dixon@prudential.com


COPY TO:


Prudential Real Estate Investors
7 Giralda Farms
Madison, New Jersey 07940
Attention: Frances Felice, Esq.
Telephone #: (973) 683-1714
E‑Mail Address: frances.felice@prudential.com


COPY TO:


Prudential Real Estate Investors
4 Embarcadero Center, Suite 2700
San Francisco, CA 94111
Attention: Jennifer Karol Freedman
Telephone #: (415) 486-3819
E‑Mail Address: Jennifer.Freedman@prudential.com


COPY TO:


Lodging Capital Partners, LLC
350 W. Hubbard
Suite 250
Chicago, IL 60654
Attention: Steve Kisielica
Telephone #: (312) 229-1604
E‑Mail Address: skisielica@lodgingcapital.com


COPY TO:


Lodging Capital Partners, LLC
350 W. Hubbard
Suite 250
Chicago, Illinois  60654
Attention: Bradley Falk
Telephone #: (312) 229-1602
E‑Mail Address: bfalk@lodgingcapital.com






39    



--------------------------------------------------------------------------------




COPY TO:


Mayer Brown LLP
71 South Wacker Drive
Chicago, Illinois 60606
Attention: Paul E. Meyer
Telephone #: (312) 701-7182
E-Mail Address: pmeyer@mayerbrown.com



11.9    Counterparts; Electronic Signatures. This Agreement may be executed in
counterparts, each of which shall be an original and all of which counterparts
taken together shall constitute one and the same agreement. Signatures to this
Agreement transmitted by electronic means shall be valid and effective to bind
the party so signing. Each party agrees to promptly deliver an execution
original to this Agreement with its actual signature to the other party, but a
failure to do so shall not affect the enforceability of this Agreement.
11.10    No Recordation. Seller and Buyer each agrees that neither this
Agreement nor any memorandum or notice hereof shall be recorded and Buyer agrees
(a) not to file any notice of pendency or other instrument against the Property
or any portion thereof in connection herewith, and (b) to indemnify Seller
against all Liabilities (including reasonable attorneys' fees, expenses and
disbursements) incurred by Seller by reason of the filing by Buyer of such
notice of pendency or other instrument. Notwithstanding the foregoing, if the
same is permitted pursuant to applicable Laws, Buyer shall be entitled to record
a notice of lis pendens if Buyer is entitled to seek (and is actually seeking)
specific performance of this Agreement by Seller in accordance with the terms of
Section 9.2.
11.11    Additional Agreements; Further Assurances. Each of the parties hereto
shall execute and deliver such documents as the other party shall reasonably
request in order to consummate and make effective the Transaction; provided,
however, the execution and delivery of such documents shall not result in any
additional liability or cost to the executing party.
11.12    Construction. The parties acknowledge that each party and its counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement,
any modification hereof or any of the Closing Documents.
11.13    Time of Essence. Time is of the essence with respect to the Closing and
all of the provisions of this Agreement.
11.14    JURISDICTION. WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS RELATING
TO THE TRANSACTION, THIS AGREEMENT, THE PROPERTY OR THE RELATIONSHIP OF BUYER
AND SELLER HEREUNDER (“PROCEEDINGS”) EACH PARTY IRREVOCABLY (a) SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE COUNTY OF NEW CASTLE, STATE OF
DELAWARE AND THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AND
(b) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF
ANY

40    



--------------------------------------------------------------------------------




PROCEEDINGS BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM THAT SUCH PROCEEDINGS
HAVE BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER WAIVES THE RIGHT TO
OBJECT, WITH RESPECT TO SUCH PROCEEDINGS, THAT SUCH COURT DOES NOT HAVE
JURISDICTION OVER SUCH PARTY. THE PROVISIONS OF THIS SECTION SHALL SURVIVE THE
CLOSING (AND NOT BE MERGED THEREIN) OR ANY EARLIER TERMINATION OF THIS
AGREEMENT.
11.15    WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY
PROCEEDINGS BROUGHT BY THE OTHER PARTY IN CONNECTION WITH ANY MATTER ARISING OUT
OF OR IN ANY WAY CONNECTED WITH THE TRANSACTION, THIS AGREEMENT, THE PROPERTY OR
THE RELATIONSHIP OF BUYER AND SELLER HEREUNDER. THE PROVISIONS OF THIS SECTION
SHALL SURVIVE THE CLOSING (AND NOT BE MERGED THEREIN) OR ANY EARLIER TERMINATION
OF THIS AGREEMENT.
11.16    RELEASES. WITH RESPECT TO ANY RELEASE SET FORTH IN THIS AGREEMENT
RELATING TO UNKNOWN AND UNSUSPECTED CLAIMS, THE PARTIES HERETO HEREBY
ACKNOWLEDGE THAT SUCH WAIVER AND RELEASE IS MADE WITH THE ADVICE OF COUNSEL AND
WITH FULL KNOWLEDGE AND UNDERSTANDING OF THE CONSEQUENCES AND EFFECTS OF SUCH
RELEASE.
11.17    1031 Exchange. Seller acknowledges that Buyer may desire to effect a
tax‑deferred like‑kind exchange with respect to its purchase of the Property
pursuant to Section 1031 of the Internal Revenue Code and any similar provisions
of State or local Law (an “Exchange”). Subject to the terms and provisions of
this section, Seller shall reasonably cooperate with Buyer in effecting any
Exchange; provided, however, in no event shall Seller be required to incur any
delays, expenses or risk of ownership, title or conveyance in connection with
such cooperation. Any Exchange will be structured by Buyer at its sole cost and
expense such that Seller will have no obligation to acquire or enter into the
chain of title to any property other than the Property. Seller shall not be
responsible for compliance with or be deemed to have warranted to Buyer that any
Exchange in fact complies with Section 1031 of the Internal Revenue Code. Seller
shall have the right to review and approve any documents to be executed by
Seller in connection with any Exchange; provided, however, such approval shall
not be unreasonably withheld, conditioned or delayed. Seller shall have no
obligation to execute any documents or to undertake any action by which Seller
would or might incur any liability or obligation not otherwise provided for in
the other provisions of this Agreement. Neither the conveyance of title to the
Property to Buyer's designated intermediary, or qualified exchange accommodation
title holder (if applicable), nor the Exchange shall modify the representations,
warranties and covenants of Buyer or Seller under this Agreement or the survival
thereof pursuant to this Agreement in any respect, nor shall any such conveyance
or Exchange result in a release of Buyer with respect to such representations,
warranties and/or covenants. At Buyer's request, the Deed and the other Closing
Documents shall be executed by and run in favor of Buyer's designated
intermediary or qualified exchange accommodation title holder; provided,
however, Buyer shall remain obligated to Seller for any obligation to Seller
under such Closing Documents. The Scheduled Closing Date shall not be extended
as a result of any Exchange. Buyer hereby agrees to indemnify and hold Seller
harmless from and against any and all Liabilities arising from any Exchange
(other

41    



--------------------------------------------------------------------------------




than what would have been applicable under this Agreement without such
Exchange), which indemnification agreement shall expressly survive the Closing
and not be merged therein. Buyer further acknowledges that any Exchange is at
the request and initiation of Buyer and that Buyer is relying solely upon the
advice and counsel of professionals of the Buyer's choice in structuring,
executing and consummating any Exchange.
[Remainder of page intentionally blank]
IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed to be effective as of the day and year first above written.
 
 
SELLER:


PR LCP AUSTIN HOTEL TH LLC,
a Delaware limited liability company


By: PR LCP Austin Hotel Mezz LLC, a Delaware limited liability company, its sole
member


By: PR LCP Austin Hotel JV LLC, a Delaware limited liability company, its sole
member


By: PR Austin Hotel LLC, a Delaware limited liability company, its Managing
Member


By: PRISA LHC, LLC, a Delaware limited liability company, its sole member


By: /s/ Collete English Dixon      
Collete English Dixon
Vice President
 
 
BUYER:


SHR AUSTIN, LLC, a Delaware limited liability company




By: /s/ Eric D. Hassberger   
Eric D. Hassberger
Senior Vice President, Asset Management
& Acquisitions




42    



--------------------------------------------------------------------------------




JOINDER


The undersigned hereby joins in the execution of this Agreement, and agrees that
it is jointly and severally liable, as a principal and not as a surety, for
Seller’s obligations under this Agreement. Notwithstanding the foregoing,
(i) the undersigned shall be included within the defined term of “Seller
Parties” for purposes of this Agreement and the Closing Documents, and (ii) to
the extent that Seller’s liability is limited pursuant to Section 4.3 or any
other provision of this Agreement or the Closing Documents, the same limitations
shall be applicable to the aggregate liability of Seller and the undersigned.
        OPERATING TENANT
PLCP AUSTIN HOTEL LEASECO, LLC,
a Delaware limited liability company


By:
PR LCP Austin Hotel Operator JV LLC,

a Delaware limited liability company, its sole member


By:
PR Austin Hotel TRS, LLC, a Delaware limited liability company, its Managing
Member



By:
PRISA LHC Master TRS, LLC, a Delaware limited liability company



By:
PRISA LHC, LLC, a Delaware limited liability company, its sole member



By: /s/ Collete English Dixon            
Collete English Dixon
Vice President







43    



--------------------------------------------------------------------------------




AGREEMENT OF ESCROW AGENT
The undersigned has executed this Agreement solely to confirm its agreement to
hold the Escrow Deposits in escrow in accordance with the provisions and
otherwise comply with the provisions of Exhibit C to this Agreement.
In witness whereof, the undersigned has executed this Agreement as of May 1,
2015.
 
 
HERITAGE TITLE COMPANY OF AUSTIN, INC.




By: /s/ Deedee King   
Deedee King
Vice President






44    



--------------------------------------------------------------------------------




EXHIBIT A

LEGAL DESCRIPTION


TRACT 1: Being 2.185 acres, out of the Samuel Goocher Survey No. 329, situated
in the City of Austin, Travis County, Texas, being a portion of Lot 2, SAN
JACINTO CENTER, a subdivision in Travis County, Texas, according to the map or
plat thereof, recorded in Volume 89, Page 21 of the Plat Records of Travis
County, Texas, and being more particularly described by metes and bounds as
follows:
BEGINNING, at a PK nail found on the curving westerly right-of-way line of the
cul-de-sac at the southerly terminus of Trinity Street (80’ R.O.W.), being the
southeasterly corner of Lot 4 of the Replat of Lot 4, San Jacinto Center
Subdivision, a subdivision of record in Document No. 200100082 of the Official
Public Records of Travis County, Texas, for the northeasterly corner of said Lot
2 and hereof, from which an “X” cut in concrete found at a point of curvature on
said westerly right-of-way line of Trinity Street, being the easterly line of
said Lot 2, bears along a curve to the right having a radius of 50.00 feet, a
central angle of 16°01'34”, an arc length of 13.99 feet and a chord which bears
N45°29'29”E a distance of 13.94 feet;
THENCE, along the easterly line of said Lot 2 and the curving westerly
right-of-way line of the Trinity Street cul-de-sac, for a portion of the
easterly line hereof, the following four (4) courses and distances:
1)
Along a curve to the left having a radius of 50.00 feet, a central angle of
57°44'04”, an arc length of 50.38 feet and a chord which bears S08°36'40”W a
distance of 48.28 feet to an “X” cut in concrete found for the end of said
curve;

2)
S16°23'13”W, a distance of 10.03 feet to an “X” cut in concrete found for an
angle point;

3)
S73°19'18”E, a distance of 10.01 feet to a 1/2-inch iron rod found for the point
of curvature of a non-tangent curve to the left;

4)
Along said curve having a radius of 50.00 feet, a central angle of 36°45'53”, an
arc length of 32.08 feet and a chord which bears S54°58'22”E a distance of 31.54
feet to a MAG nail with “McGray McGray” washer found at the northwesterly corner
of that certain 0.1494 acre City of Austin tract of record in Document No.
2010090577 of said Official Public Records, for the end of said curve and
easternmost northeasterly corner hereof, from which a 1/2-inch iron rod found at
a point of curvature on the easterly right-of-way line of said Trinity Street,
being a point of curvature on the easterly line of said Lot 2, bears along a
curve to the left having a radius of 50.00 feet, a central angle of 37°00'09”,
an arc length of 32.29 feet and a chord which bears N88°08'37”E a distance of
31.73 feet;

THENCE, leaving the said Trinity Street cul-de-sac, over and across said Lot 2,
along the westerly lines of said 0.1494 acre tract, for a portion of the
easterly line hereof, the following three (3) courses and distances:
1)
S16°37'24”W, a distance of 125.40 feet to a MAG nail with “McGray McGray” washer
found at the point of curvature of a non-tangent curve to the left;

2)
Along said curve having a radius of 162.02 feet, a central angle of 18°31'40”,
an arc length of 52.39 feet and a chord which bears S07°23'17”W a distance of
52.17 feet to a 1/2-inch iron rod with cap stamped “McGray McGray” for the end
of said curve;


A-1    



--------------------------------------------------------------------------------




3)
S02°55'36”E, a distance of 7.74 feet to a 1/2-inch iron rod with cap stamped
“McGray McGray” found on the southeasterly line of said Lot 2, being the
southwesterly corner of said 0.1494 acre tract, same being on the northerly line
of that certain 8.741 acre City of Austin Tract, and the southerly line of said
Lot 2, for the southeasterly corner hereof;

THENCE, leaving the southwesterly corner of said 0.1494 acre tract, along the
southerly line of said Lot 2 and hereof, being the northerly line of said 8.741
acre tract, the following six (6) courses and distances:
1)
S41°26'42”W, a distance of 4.63 feet to a 1/2-inch iron rod with “Clark Geogram”
cap found for an angle point;

2)
N76°20'13”W, a distance of 59.52 feet to a 3/4-inch iron rod found for an angle
point;

3)
N61°07'36”W, a distance of 59.66 feet to a 1-inch iron pipe found for an angle
point;

4)
N53°30'00”W, a distance of 305.14 feet to a 1/2-inch iron rod found for an angle
point;

5)
N16°35'00”E, a distance of 84.33 feet to an “X” cut in concrete found for an
angle point;

6)
N73°27'09”W, a distance of 107.36 feet to a PK nail found at an angle point in
the southerly line of Lot 1 of said San Jacinto Center Subdivision, for the
southwesterly corner of said Lot 2 and hereof, from which an “X” cut in concrete
found at the southeasterly corner of Lot 3 of said San Jacinto Center
Subdivision, being an angle point in the southerly line of said Lot 1, bears
N73°27’09”W, a distance of 40.96 feet;

THENCE, N16°29'16”E, leaving the northerly line said 8.741 acre tract, along the
southerly line of said Lot 1, being the westerly line of said Lot 2 and hereof,
a distance of 67.38 feet to an “X” cut in concrete found for the northwesterly
corner hereof;
THENCE, continuing along the southerly line of said Lot 1, being the southerly
line of said Lot 4, generally along the face of a building for the northerly
line of said Lot 2 and hereof, the following fifteen (15) courses and distances:
1)    S73°28'15”E, a distance of 116.20 feet to a calculated point for an angle
point;
2)    N16°31'45”E, a distance of 9.55 feet to a calculated point for an angle
point;
3)    S73°28'15”E, a distance of 9.13 feet to a calculated point for an angle
point;
4)    N16°31'45”E, a distance of 53.96 feet to a calculated point for an angle
point;
5)    S73°28'15”E, a distance of 44.25 feet to a calculated point for an angle
point;
6)    S16°31'45”W, a distance of 53.96 feet to a calculated point for an angle
point;
7)    S73°28'15”E, a distance of 9.13 feet to a calculated point for an angle
point;
8)    S16°31'45”W, a distance of 9.55 feet to a calculated point for an angle
point;
9)    S73°28'15”E, a distance of 165.51 feet to a calculated point for an angle
point;

A-2    



--------------------------------------------------------------------------------




10)    N16°37'03”E, a distance of 29.10 feet to a calculated point for an angle
point;
11)    S73°20'03”E, a distance of 33.73 feet to a calculated point for an angle
point;
12)    S16°39'57”W, a distance of 24.53 feet to a calculated point for an angle
point;
13)    S73°26'14”E, a distance of 35.09 feet to a calculated point for an angle
point;
14)    S16°36'38”W, a distance of 13.88 feet to a calculated point for an angle
point;
15)    S73°24'53”E, a distance of 43.54 feet to the POINT OF BEGINNING,


containing an area of 2.185 acres (95,173 square feet) of land, more or less,
within these metes and bounds.




TRACT 2: Easement Estate for the benefit of Tract 1, created and described by
that certain Amended and Restated Unified Development Declaration, recorded in
Volume 11530, Page 463 of the Real Property Records of Travis County, Texas;
amended by that certain Correction First Amendment to Amended and Restated
Unified Development Declaration recorded in Volume 11767, Page 14 of the Real
Property Records of Travis County, Texas; and that certain Second Amendment to
Amended and Restated Unified Development Declaration recorded in Volume 13060,
Page 1443 of the Real Property Records of Travis County, Texas; and that certain
Third Amendment to Amended and Restated Unified Development Declaration recorded
under Document No. 2010090576 of the Official Public Records of Travis County,
Texas; and further affected by Assumption Agreements recorded in Volume 12316,
Page 1285, Volume 12595, Page 1829, Volume 12594, Page 1456, and Volume 12838,
Page 278, all of the Real Property Records, and by Confirmation of Sanitary
Sewer Line Easement recorded under Document No. 2009162232 of the Official
Public Records; all of Travis County, Texas; upon and across portions of Lots 1
and 3, SAN JACINTO CENTER, a subdivision in Travis County Texas, according to
the map or plat thereof, recorded in Volume 89, Page 21 of the Plat Records of
Travis County, Texas, and portions of Lot 4, REPLAT OF LOT FOUR OF SAN JACINTO
CENTER, a subdivision in Travis County Texas, according to the map or plat
thereof, recorded under Document No. 200100082 of the Official Public Records of
Travis County, Texas.


TRACT 3: Easement Estate for parking for the benefit of Tract 1, created and
described by that certain Parking Easement Agreement, recorded under Document
No. 2006110144, amended by First Amendment to Parking Easement Agreement
recorded under Document No. 2008082369, both of the Official Public Records of
Travis County, Texas, upon and across portions of Lot 4, REPLAT OF LOT FOUR OF
SAN JACINTO CENTER, a subdivision in Travis County Texas, according to the map
or plat thereof, recorded under Document No. 200100082 of the Official Public
Records of Travis County, Texas.





A-3    



--------------------------------------------------------------------------------




EXHIBIT B

LIST OF CONTRACTS


Contract
Service
ASCAP
Music license fee
Beckwith
Annual Fire Alarm Inspection, Fire System Maintenance
Book for time
Spa management/reservation software support
Broadcast Music Inc (BMI)
Music License fee
Carrier Corp
AC System
Chemsearch*
Grease drain maintenance
Cogent Communications
Internet Connection for admin network / Local PRI T1 Lines
Corporate Building Services
Night Cleaners for Hotel, Kitchen
CSI
Virtual Credit Card Payments
Ecolab Pest Elimination
Pest Control
Elegant Limousine
Limousine Service
Fulbright & Jaworski*
Legal retainer
Iron Mountain
Recycling containers and pickup
Key Warden Systems*
Key Watch Software and hardware maintenance
Marathon Fitness*
Spa Equipment Maintenance
Nalco
Boilers/Cooling Tower/Chiller treatment
Otis Elevators
Elevator Service Maintenance
PCM Technologies
Music Service
Plant Interscapes
Interior Plant Maintenance
PSAV
AV Services / Rev
Safesite
Offsite storage


B-1    



--------------------------------------------------------------------------------




Seminole Energy
Gas Delivery
Service Now
IT Helpdesk Software Maintenance
SESAC
Music Performing Rights
Steritech
F&B safety and sanitation service
Texas Disposal Systems*
Waste removal (annualized estimate)
Time Warner
Internet Connection for admin network / Local PRI T1 Lines
Verizon*
Hotel cell phones and blackberries



* Indicates contracts that were not provided by Seller to Buyer. Further note
that contracts to which Manager only is a party have not been listed.

B-2    



--------------------------------------------------------------------------------






Exhibit B – List of Contracts (Continued)


Month-to-Month Agreements
(Copies not provided by Seller)
Service
3E Online Gold
MSDS Online
AT&T
Long distance, T1 Line (0+ Service Agreement)
Austin Energy
Electricity Delivery
Capital City Humitech
Monthly Control Panel Check
Flower Studio
Lobby Flowers, Holiday Decorations
Hertz Car Rental
Concession Agreement
HRS Window Cleaning LLC
Window Cleaning
Landscape Resources
Plants/Landscape
Liquid Environmental
Grease Trap pumping service
Red Oxygen
SMS message from PMS system








--------------------------------------------------------------------------------

Oral Agreements                            Service

--------------------------------------------------------------------------------


B-3    



--------------------------------------------------------------------------------




BBA Management
Music Performer
Brett Cline
Music Performer
Murphy's InLaws
Music Performer
Bob Cheevers
Music Performer
Steven Doster
Music Performer
Reuel Meditz
Music Performer
Possum Posse
Music Performer
Jeff Sanders
Music Performer
Barbara Purcell
Spa – Personal Trainer
Cody Butler
Spa – Personal Trainer
Vallerie Allen
Spa – Consignment Sales
Lauren Kate Jewelry
Spa – Consignment Sales








B-4    



--------------------------------------------------------------------------------




EXHIBIT C

ESCROW PROVISIONS
The Deposit and any other sums (including, without limitation, any interest
earned thereon) which the parties agree shall be held in escrow (herein
collectively called the “Escrow Deposits”), shall be held by the Escrow Agent,
in trust, and disposed of only in accordance with the following provisions:
1.The Escrow Agent shall invest the Escrow Deposits in government insured
interest‑bearing instruments reasonably satisfactory to both Buyer and Seller
and shall promptly provide Buyer and Seller with confirmation of the investments
made. Because Escrow Agent is not itself a bank, it may commingle the Escrow
Deposits with other escrow deposits in a trust account in order to facilitate
placing the Escrow Deposits in a segregated interest bearing account and to
disburse the Escrow Deposits once they have been removed from said segregated
interest bearing account in accordance with the terms of this Agreement, but
shall not otherwise commingle the Escrow Deposits with any funds of the Escrow
Agent or others.
2.    Notwithstanding any provision herein to the contrary, if Buyer terminates
this Agreement at any time during the Due Diligence Period, Escrow Agent shall
deliver the Escrow Deposits to Buyer upon the unilateral direction of Buyer,
without the consent of Seller, provided that Escrow Agent shall notify Seller in
the event of such disbursement.
3.    After the expiration of the Due Diligence Period, if for any reason the
Closing does not occur and either party makes a written demand upon the Escrow
Agent for payment of the Escrow Deposits, the Escrow Agent shall give written
notice to the other party of such demand. If the Escrow Agent does not receive a
written objection from the other party to the proposed payment within ten
(10) days after the giving of such notice, the Escrow Agent is hereby authorized
to make such payment. If the Escrow Agent receives such written objection within
such period, the Escrow Agent shall continue to hold such amount until otherwise
directed by written instructions signed by Seller and Buyer or a final judgment
of a court.
4.    If the Closing occurs, the Escrow Agent shall deliver the Escrow Deposits
to, or upon the instructions of, Seller on the Closing Date.
5.    The parties acknowledge that the Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that the Escrow Agent
shall not be deemed to be the agent of either of the parties, and that the
Escrow Agent shall not be liable to either of the parties for any action or
omission on its part taken or made in good faith, and not in disregard of this
Agreement, but shall be liable for any Liabilities (including reasonable
attorneys' fees, expenses and disbursements) incurred by Seller or Buyer
resulting from actions or omissions taken or made by the Escrow Agent in bad
faith, in disregard of this Agreement or involving negligence on the part of the
Escrow Agent. Seller and Buyer shall jointly and severally indemnify and hold
the Escrow Agent harmless from and against all Liabilities (including reasonable
attorneys' fees, expenses and disbursements) incurred in connection with the
performance of the Escrow Agent's duties hereunder,

C-1    



--------------------------------------------------------------------------------




except with respect to actions or omissions taken or made by the Escrow Agent in
bad faith, in disregard of this Agreement or involving negligence on the part of
the Escrow Agent.
6.    Buyer shall pay any income taxes on any interest earned on the Escrow
Deposits. Buyer represents and warrants to the Escrow Agent that its taxpayer
identification number is 35-2531510.
7.    Section 6045(e) of the United States Internal Revenue Code and the
regulations promulgated thereunder (herein collectively called the “Reporting
Requirements”) require an information return to be made to the United States
Internal Revenue Service, and a statement to be furnished to Seller, in
connection with the Transaction. Escrow Agent is either (x) the person
responsible for closing the Transaction (as described in the Reporting
Requirements) or (y) the disbursing title or escrow company that is most
significant in terms of gross proceeds disbursed in connection with the
Transaction (as described in the Reporting Requirements). Accordingly:
(a)    Escrow Agent is hereby designated as the “Reporting Person” (as defined
in the Reporting Requirements) for the Transaction. Escrow Agent shall perform
all duties that are required by the Reporting Requirements to be performed by
the Reporting Person for the Transaction.
(b)    Seller and Buyer shall furnish to Escrow Agent, in a timely manner, any
information requested by Escrow Agent and necessary for Escrow Agent to perform
its duties as Reporting Person for the Transaction.
(c)    Escrow Agent hereby requests Seller to furnish to Escrow Agent Seller's
correct taxpayer identification number. Seller acknowledges that any failure by
Seller to provide Escrow Agent with Seller's correct taxpayer identification
number may subject Seller to civil or criminal penalties imposed by Law.
Accordingly, Seller hereby certifies to Escrow Agent, under penalties of
perjury, that Seller's correct taxpayer identification number is 38-3861025.
(d)    Each of the parties hereto shall retain this Agreement for a period of
four (4) years following the calendar year during which Closing occurs.
8.    The provisions of this Exhibit C shall survive the Closing (and not be
merged therein) or earlier termination of this Agreement.
[Remainder of page intentionally blank]



C-2    



--------------------------------------------------------------------------------




EXHIBIT D

FORM OF DEED
RECORDING REQUESTED BY:




AND WHEN RECORDED MAIL TO:


    
    
    
    


MAIL TAX STATEMENTS TO:


    
    
    
    


    
(Above Space for Recorder's Use Only)
DEED
PR LCP AUSTIN HOTEL TH LLC, a Delaware limited liability company (“Grantor”),
for and in consideration of the sum of TEN AND NO/100 DOLLARS ($10.00) and other
good and valuable consideration paid in hand to Grantor by ___________________,
a _________________ (“Grantee”), the receipt and sufficiency of which is hereby
acknowledged, has CONVEYED, and by these presents does CONVEY unto Grantee all
of Grantor's right, title and interest in and to that certain parcel of land
located in Travis County, Texas and legally described in Exhibit A attached
hereto, together with all buildings, improvements and fixtures located thereon
and owned by Grantor as of the date hereof and all right, title and interest, if
any, that Grantor may have in and to all rights, privileges and appurtenances
pertaining thereto including all of Grantor's right, title and interest, if any,
in and to all rights‑of‑way, open or proposed streets, alleys, easements, strips
or gores of land adjacent thereto (herein collectively called the “Real
Property”).
This conveyance is made by Grantor and accepted by Grantee subject to all
covenants, conditions, restrictions, and other matters of record in the office
of the County Recorder of Harris County, Texas, and all unpaid taxes and
assessments, known or unknown (collectively, the “Permitted Exceptions”).
TO HAVE AND TO HOLD the Real Property together with all improvements located
thereon all and singular the rights and appurtenances thereto in anywise
belonging, subject to the Permitted Exceptions, unto Grantee, its legal
representatives, successors and assigns forever.

D-1    



--------------------------------------------------------------------------------




Grantor, as its sole warranty herein, specially warrants to Grantee, its
successors and assigns, that it will forever defend title to the Real Property
(subject to the Permitted Exceptions) against only those claims of persons
claiming to title or to or asserting claims affecting title to the Real
Property, or any part thereof, by, through or under Grantor, but not otherwise.
[Remainder of page intentionally blank]

D-2    



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Deed has been executed by Grantor as of             ,
2015 to be effective as of             , 2015.
 
 
GRANTOR:


PR LCP AUSTIN HOTEL TH LLC,
a Delaware limited liability company


By: PR LCP Austin Hotel Mezz LLC, a Delaware limited liability company, its sole
member


By: PR LCP Austin Hotel JV LLC, a Delaware limited liability company, its sole
member


By: PR Austin Hotel LLC, a Delaware limited liability company, its Managing
Member


By: PRISA LHC, LLC, a Delaware limited liability company, its sole member


By:      
Name:      
Title:      




D-3    



--------------------------------------------------------------------------------






STATE OF    
§


COUNTY OF    
§



On             , 2015, before me, the undersigned, a notary public in and for
said State, personally appeared _________________, personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies) and
that, by his/her/their signature(s) on the instrument, the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
 
 
   , Notary Public


My Commission Expires:
   


 
 






D-4    



--------------------------------------------------------------------------------




EXHIBIT E

FORM OF BILL OF SALE
THIS BILL OF SALE (this “Bill of Sale”), is executed as of         , 2015 by PR
LCP AUSTIN HOTEL TH LLC, a Delaware limited liability company (“Seller”) for the
benefit of ____________________, a _______________ (“Buyer”).
W I T N E S S E T H:
WHEREAS, pursuant to the terms of that certain Purchase and Sale Agreement,
dated as of _______________ ____, 2015, by and between Buyer and Seller (as the
same may have been amended, modified or assigned, the “Sale Agreement”), Seller
agreed to sell to Buyer, inter alia, certain real property, the improvements
located thereon and certain rights appurtenant thereto, all as more particularly
described in the Sale Agreement (collectively, the “Real Property”). Initially
capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to such terms in the Sale Agreement; and
WHEREAS, by deed of even date herewith, Seller conveyed the Real Property to
Buyer; and
WHEREAS, in connection with the above described conveyance Seller desires to
sell, transfer and convey to Buyer certain items of tangible personal property
as hereinafter described.
NOW, THEREFORE, in consideration of the receipt of TEN AND NO/100 DOLLARS
($10.00) and other good and valuable consideration paid in hand by Buyer to
Seller, the receipt and sufficiency of which are hereby acknowledged, Seller has
SOLD, TRANSFERRED, and CONVEYED and by these presents does hereby SELL,
TRANSFER, and CONVEY to Buyer and Buyer hereby accepts all right, title and
interest in and to all furniture, fixtures, artwork, vehicles and equipment, all
supply inventory of Seller (including without limitation, china, glass and
silver, linen, consumables, food and beverage inventory (whether alcoholic or
non-alcoholic, in open or unopened containers, to the extent permitted by
applicable Law), repair parts, keys and supplies) as of the date hereof and
other items of tangible personal property owned by Seller (specifically
excluding any items that are owned by Manager) located on the Real Property and
used in the ownership, operation and maintenance of any portion of the Real
Property and the Hotel, and all books, records and files of Seller relating to
the Real Property, but specifically excluding any Protected Information (herein
collectively called the "Personal Property").
This Bill of Sale is made without any covenant, warranty or representation by,
or recourse against, Seller other than Seller's Warranties (as defined in the
Sale Agreement).
Seller's liability under this Bill of Sale shall be limited as set forth in
Section 4.3 of the Sale Agreement.
[Remainder of page intentionally blank]

E-1    



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Bill of Sale to be
effective as of the date first set forth hereinabove.
 
 
SELLER:


PR LCP AUSTIN HOTEL TH LLC,
a Delaware limited liability company


By: PR LCP Austin Hotel Mezz LLC, a Delaware limited liability company, its sole
member


By: PR LCP Austin Hotel JV LLC, a Delaware limited liability company, its sole
member


By: PR Austin Hotel LLC, a Delaware limited liability company, its Managing
Member


By: PRISA LHC, LLC, a Delaware limited liability company, its sole member


By:      
Name:      
Title:      




E-2    



--------------------------------------------------------------------------------




EXHIBIT F

FORM OF ASSIGNMENT OF LEASES AND INTANGIBLE PROPERTY
THIS ASSIGNMENT OF LEASES AND INTANGIBLE PROPERTY (this “Assignment”), is made
as of         , 2015 by PR LCP AUSTIN HOTEL TH LLC, a Delaware limited liability
company (“TH”) and PLCP AUSTIN HOTEL LEASECO, LLC, a Delaware limited liability
company (“Leaseco” and, collectively with TH, “Assignor”) for the benefit of
____________________, a _______________ (“Assignee”).
W I T N E S S E T H:
WHEREAS, pursuant to the terms of that certain Purchase and Sale Agreement,
dated as of _______________ ____, 2015, by and between Assignee and TH (as the
same may have been amended, modified or assigned, the “Sale Agreement”), TH
agreed to sell to Assignee, inter alia, certain real property, the improvements
located thereon and certain rights appurtenant thereto, all as more particularly
described in the Sale Agreement (collectively, the “Real Property”). Initially
capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to such terms in the Sale Agreement; and
WHEREAS, the Sale Agreement provides, inter alia, that Assignor shall assign to
Assignee certain intangible property and that Assignor and Assignee shall enter
into this Assignment.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:
1.Assignment of Leases. Assignor hereby assigns, sets over and transfers to
Assignee all of Assignor's right, title and interest in, to and under the leases
(“Leases”) with the tenants of the Real Property identified on Exhibit A
attached hereto. Assignee hereby accepts the foregoing assignment of the Leases
and assumes the obligations with respect thereto as and to the extent provided
in the Sale Agreement.
2.    Assignment of Intangible Property. Assignor hereby assigns, sets over and
transfers to Assignee all of Assignor's right, title and interest in, to and
under the following, if and only to the extent the same may be assigned or
quitclaimed by Assignor without expense to Assignor in excess of a nominal
transfer fee:
(a)    the contracts, equipment leases, and other agreements relating to the
Real Property that are described in Exhibit B attached hereto;
(b)    all reservation commitments for use of rooms, banquets, or other
facilities at the Hotel; all guest lists, reservations, catering and banquet
records and other records relating to the operation of the Hotel (current and
historical), including all repair and improvement, and supply and inventory
records, to the extent that the same are owned by Assignor; all petty cash funds
in the hands of Seller in connection with the guest operations at the Hotel, to
the extent that Assignor receives a credit for the same as of the date hereof;
the guest ledger for the Hotel, to the extent that Assignor receives a credit
for the same as

F-1    



--------------------------------------------------------------------------------




of the date hereof; to the extent that the same are in effect as of the date
hereof and may be assigned or quitclaimed by Assignor without any expense to
Assignor, any licenses, permits and other written authorizations necessary for
the use, operation or ownership of the Real Property other than liquor licenses
or licenses and permits held in the name of Manager;
(c)    any guaranties and warranties in effect as of the date hereof with
respect to any portion of the Real Property or the personal property conveyed to
Assignee by Assignor concurrently herewith;
(d)    subject to the terms of the Four Seasons Documents, any rights of
Assignor to the names “Four Seasons Austin”, “The Lobby Lounge” and “Trio” (it
being acknowledged by Assignee that Assignor may have no rights to use such
names and Assignor has not registered the same in any manner);
(e)    to the extent assignable without third party consent and to the extent
not owned or held by tenants, Manager or any other third party, (i) all
goodwill, URLs, logos, designs, trade names, brand names, service marks, domain
names, social media sites (such as Facebook and Twitter), trade dress, logos,
photographs, guest data and historical guest information (to the extent such
guest data or historical guest information is provided to Seller by Manager),
building names, trademarks related to the Property including all common law
ownership rights; and
(f)    all telephone exchange numbers specifically dedicated and identified with
the Property; and
(g)    to the extent not owned or held by tenants, Manager or any other third
party, all webpages (including website photography) used in connection with the
Property, and all social media accounts used in connection with the operation of
the Property.
Assignee hereby accepts the foregoing assignment of the interests described in
this Section 2 (collectively, the “Intangible Property”) and assumes the
obligations with respect thereto as and to the extent provided in the Sale
Agreement.
3.    Reservation of Benefits. Notwithstanding anything to the contrary in this
Assignment, to the extent that Assignor continues to have liability after the
date hereof with respect to the Property, Assignor reserves and retains such
benefits under the Leases and the Intangible Property as are necessary or
desirable for Assignor to defend or protect itself with respect to or to assert
any rights relating to any matter for which Assignor may continue to have
liability from and after the date hereof; provided, however, said benefits
reserved and retained by Assignor pursuant to this Section shall exist jointly
with Assignee's benefits under the Leases and Intangible Property, and such
benefits may be enforceable by each of Assignor and Assignee to the extent of
their respective liability or damages for any matters relating thereto. Assignee
and Assignor agree to cooperate with the reasonable requests of the other party
in enforcing their respective benefits under the Leases and the Intangible
Property to the extent such benefits are reserved by Assignor pursuant to the
terms of this Section.

F-2    



--------------------------------------------------------------------------------




4.    Limitation on Liability. Assignor's liability under this Assignment shall
be limited as set forth in Section 4.3 of the Sale Agreement.
5.    Miscellaneous. This Assignment and the obligations of the parties
hereunder shall be binding upon and inure to the benefit of the parties hereto,
their respective legal representatives, successors and assigns, shall be
governed by and construed in accordance with the laws of the State in which the
Real Property is located applicable to agreements made and to be wholly
performed within said State and may not be modified or amended in any manner
other than by a written agreement signed by the party to be charged therewith.
6.    Severability. If any term or provision of this Assignment or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Assignment or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Assignment shall be valid and enforced to the fullest
extent permitted by law.
7.    Counterparts. This Assignment may be executed in counterparts, each of
which shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.
[Remainder of page intentionally blank]

F-3    



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Assignment to be
effective as of the date first set forth hereinabove.


 
 
ASSIGNOR:


TH:


PR LCP AUSTIN HOTEL TH LLC,
a Delaware limited liability company


By: PR LCP Austin Hotel Mezz LLC, a Delaware limited liability company, its sole
member


By: PR LCP Austin Hotel JV LLC, a Delaware limited liability company, its sole
member


By: PR Austin Hotel LLC, a Delaware limited liability company, its Managing
Member


By: PRISA LHC, LLC, a Delaware limited liability company, its sole member


By:      
Name:      
Title:   


F-4    



--------------------------------------------------------------------------------






LEASECO:


PLCP AUSTIN HOTEL LEASECO, LLC,
a Delaware limited liability company


By:
PR LCP Austin Hotel Operator JV, LLC, a Delaware limited liability company, its
sole member



By:
PR Austin Hotel TRS, LLC, a Delaware limited liability company, its Managing
Member



By:
PRISA LHC Master TRS, LLC, a Delaware limited liability company, its managing
member



By:
PRISA LHC, LLC, a Delaware limited liability company, its sole member





By:        
Name:        
Title:        







F-5    



--------------------------------------------------------------------------------






 
 
ASSIGNEE:


[INSERT NAME OF BUYER], [INSERT ORGANIZATIONAL INFO FOR BUYER]




By:   
Name:   
Title:   






F-6    



--------------------------------------------------------------------------------




EXHIBIT G

FORM OF NOTICE TO TENANTS


_____________________, 201___


Re:
Notice of Change of Ownership of The Four Seasons Hotel Austin


Location: 98 San Jacinto Boulevard, Austin, Texas
Ladies and Gentlemen:
You are hereby notified as follows:
That as of the date hereof, PR LCP AUSTIN HOTEL TH LLC and PLCP AUSTIN HOTEL
LEASECO, LLC have transferred, sold, assigned, and conveyed all of their
interest in and to the above-described property (the “Property”) to
________________(the “New Owner”).
 
Future notices and rental payments with respect to your leased premises at the
Property should be made to the New Owner in accordance with your lease terms at
the following address:
____________________________
____________________________
____________________________
____________________________


If there is a security deposit with respect to your lease, it has been
transferred to the New Owner and the New Owner shall be responsible for holding
your security deposit in accordance with the terms of your lease and applicable
laws. We expect that New Owner or its property management agent will contact you
shortly with respect to other information regarding New Owner, the Property and
your lease.

G-1    





--------------------------------------------------------------------------------




 
 
Sincerely,


PR LCP AUSTIN HOTEL TH LLC,
a Delaware limited liability company


By: PR LCP Austin Hotel Mezz LLC, a Delaware limited liability company, its sole
member


By: PR LCP Austin Hotel JV LLC, a Delaware limited liability company, its sole
member


By: PR Austin Hotel LLC, a Delaware limited liability company, its Managing
Member


By: PRISA LHC, LLC, a Delaware limited liability company, its sole member


By:      
Name:      
Title:      




G-2    





--------------------------------------------------------------------------------




PLCP AUSTIN HOTEL LEASECO, LLC,
a Delaware limited liability company


By:
PR LCP Austin Hotel Operator JV, LLC, a Delaware limited liability company, its
sole member



By:
PR Austin Hotel TRS, LLC, a Delaware limited liability company, its Managing
Member



By:
PRISA LHC Master TRS, LLC, a Delaware limited liability company, its managing
member



By:
PRISA LHC, LLC, a Delaware limited liability company, its sole member



By:        
Name:        
Title:        





G-3    





--------------------------------------------------------------------------------




EXHIBIT H

FORM OF FIRPTA AFFIDAVIT
Section 1445 of the Internal Revenue Code provides that a transferee of a United
States real property interest must withhold tax if the transferor is a foreign
person. For U.S. tax purposes (including Section 1445), the owner of a
disregarded entity (which has legal title to a U.S. real property interest under
local law) will be the transferor of the property and not the disregarded
entity. To inform the transferee that withholding of tax is not required upon
the disposition of a United States real property interest by PR LCP AUSTIN HOTEL
TH LLC, a Delaware limited liability company (“Seller”), Seller hereby certifies
the following:
1.Seller is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations); and
2.    Seller is not a disregarded entity as defined in §1.1445‑2(b)(2)(iii) of
the Internal Revenue Code; and
3.    Seller's U.S. employer taxpayer identification number is ____________; and
4.    Seller's office address is                     .
Seller understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.
Dated:         , 2015.
 
 
PR LCP AUSTIN HOTEL TH LLC,
a Delaware limited liability company


By: PR LCP Austin Hotel Mezz LLC, a Delaware limited liability company, its sole
member


By: PR LCP Austin Hotel JV LLC, a Delaware limited liability company, its sole
member


By: PR Austin Hotel LLC, a Delaware limited liability company, its Managing
Member


By: PRISA LHC, LLC, a Delaware limited liability company, its sole member


By:      
Name:      
Title:      


H-1    



--------------------------------------------------------------------------------






STATE OF    
§


COUNTY OF    
§



On             , 2015, before me, the undersigned, a notary public in and for
said State, personally appeared                     , personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies) and
that, by his/her/their signature(s) on the instrument, the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
 
 
   , Notary Public


My Commission Expires:
   


 
 




H-2    



--------------------------------------------------------------------------------




EXHIBIT I

FORM OF TITLE AFFIDAVIT
Dated as of:             , 2015



Title Order No.            
The undersigned (“Owner”) hereby represents and warrants as follows to and for
the benefit of First American Title Insurance Company (the “Title Company”):
1.Representatives of Owner have reviewed the preliminary report/commitment with
an effective date of             , 201_ (the “Title Report”).
2.    To the knowledge of Owner, there are no unrecorded leases or occupancy
agreements affecting the property described in Schedule A of the Title Report
(the “Property”), or other parties in possession of the Property, except for
leases with the tenants shown on Exhibit A attached hereto.
3.    To the knowledge of Owner, there are no unrecorded claims against the
Property, nor any set of facts by reason of which Owner's title to the Property
might be disputed or questioned except for (a) the leases with the tenants shown
on Exhibit A, (b) matters shown on the Title Report, (c) matters as disclosed on
the survey previously delivered to the Title Company, and (d) current taxes not
delinquent. To the knowledge of Owner and except as aforesaid, Owner has been in
peaceable and undisputed possession of the Property since title was acquired.
4.    Except as set forth on Exhibit B attached hereto:
(a)    within the last six (6) months, Owner has not (i) made, ordered or
contracted for any construction, repairs, alterations or improvements to be made
on or to the Property which have not been paid for in full, (ii) ordered
materials for any such construction, repairs, alterations or improvements which
have not been paid for in full, or (iii) attached any fixtures to the Property
which have not been paid for in full; and
(b)    there are no outstanding or disputed claims for any work or item referred
to in paragraph (a).
5.    To the knowledge of Owner, Owner has not received written notice of any
violation of any covenants, conditions or restrictions of record affecting the
Property and there are no disputes with any adjoining property owners as to the
location of property lines, or the encroachment of any improvements.

I-1    



--------------------------------------------------------------------------------




All references herein to the “knowledge” of Owner or words of similar import
shall refer only to the actual knowledge of ________________ and Collete English
Dixon, and shall not be construed to refer to the knowledge of any other
officer, director, shareholder, employee, agent or representative of Owner, any
direct or indirect owner of any beneficial interest in Owner, or any affiliate
of any of the foregoing, or to impose or have imposed upon such individuals any
duty to investigate the matters to which such knowledge, or the absence thereof,
pertains. There shall be no personal liability on the part of the aforementioned
individuals arising out of any representations or warranties made herein.
This affidavit is made for the purpose of aiding the Title Company in
determining the insurability of title to the Property, and to induce the Title
Company to issue its policy of title insurance and for no other purpose. This
affidavit may be relied upon by the Title Company but may not be relied upon by
any other person or entity.
[Remainder of page intentionally blank]

I-2    



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Owner has executed this affidavit as of the date first set
forth above.
 
 
PR LCP AUSTIN HOTEL TH LLC,
a Delaware limited liability company


By: PR LCP Austin Hotel Mezz LLC, a Delaware limited liability company, its sole
member


By: PR LCP Austin Hotel JV LLC, a Delaware limited liability company, its sole
member


By: PR Austin Hotel LLC, a Delaware limited liability company, its Managing
Member


By: PRISA LHC, LLC, a Delaware limited liability company, its sole member


By:      
Name:      
Title:   






I-3    



--------------------------------------------------------------------------------




EXHIBIT J

FORM OF GAP INDEMNITY


Dated as of:         , 201___
Title Order No.             
Title Commitment Effective Date:                                , 201     


WHEREAS, FIRST AMERICAN TITLE INSURANCE COMPANY (the “Title Company”) has been
asked to issue its owner’s policy(ies) of title insurance in the aggregate
amount of $______________________ in favor of _____________________, a
_________________(“Buyer”) covering premises being acquired from PR LCP AUSTIN
HOTEL TH LLC, a Delaware limited liability company (“Seller”) as more
particularly described in Exhibit A attached hereto (the “Real Property”);


AND WHEREAS, the Title Company is unwilling to give title insurance coverage to
Buyer with respect to the Real Property until the instruments under which Buyer
acquires title are filed for record in the appropriate registry;
AND WHEREAS, the parties to the transaction have requested that the Title
Company disburse amounts to Seller that the Title Company holds in escrow prior
to such time as the deed for the Real Property is recorded in the applicable
records of ________________ County, Texas;
NOW, THEREFORE, it is agreed that in consideration of the Title Company issuing
its title insurance policy to Buyer effective as of the date closing occurs
without making exception therein to matters which may arise between the Title
Commitment Effective Date referenced above (being the last effective date of the
title insurance commitment issued by the Title Company in connection with
Buyer’s title insurance) and the date the documents creating the interest being
insured have been filed for record and which matters may constitute an
encumbrance on or affect said title, Seller agrees to promptly defend, remove,
bond or otherwise dispose of any encumbrance, lien or objectionable matter to
title caused by the acts of Seller, its agents or representatives which may
arise or to be filed, as the case may be, against the Real Property during the
period of time between the Title Commitment Effective Date referenced above and
the date of recording of all closing instruments, and to hold harmless, and
indemnify the Title Company against all expenses, costs, and reasonable
attorneys’ fees, which may arise out of Seller’s failure to so remove, bond or
otherwise dispose of any said liens, encumbrances or objectionable matters
caused by the acts of Seller, its agents or representatives; provided, however,
the Title Company shall use good faith and diligent efforts to cause all
documents to be recorded as soon as possible but, in any event, no later than
three (3) business days after the date hereof and Seller shall have no
obligations or liability hereunder with respect to any objections to title which
may arise or be filed after such three (3) business day period nor shall Seller
have any obligations or liability hereunder with respect to any objections to
title which may arise or be filed as a result of the acts or by permission of
Buyer, its agents or representatives.

J-1    



--------------------------------------------------------------------------------




This indemnity is given to induce the Title Company to issue its policy of title
insurance and for no other purpose. This indemnity may be relied upon by the
Title Company but may not be relied upon, and is not enforceable, by any other
person or entity.
[Remainder of page intentionally blank]

J-2    



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller has executed this Gap Indemnity as the date first set
forth above.
PR LCP AUSTIN HOTEL TH LLC,
a Delaware limited liability company


By:
PR LCP Austin Hotel Mezz LLC,

a Delaware limited liability company,
its sole member


By:
PR LCP Austin Hotel JV LLC,

a Delaware limited liability company,
its sole member


By:
PR Austin Hotel LLC,

a Delaware limited liability company,
its Managing Member


By:
PRISA LHC, LLC,

a Delaware limited liability company,
its sole member


By:        
Name:        
Title:    





J-3    



--------------------------------------------------------------------------------




EXHIBIT K

EXCEPTIONS TO SELLER'S WARRANTIES





K-1    



--------------------------------------------------------------------------------




EXHIBIT L
ASSIGNMENT AND ASSUMPTION OF CONDOMINIUM MANAGEMENT AGREEMENT
THIS ASSIGNMENT AND ASSUMPTION OF CONDOMINIUM MANAGEMENT AGREEMENT
(“Assignment”) is entered into as of ___________, 2015, by and among PLCP AUSTIN
HOTEL LEASECO, LLC, a Delaware limited liability company (“Assignor”),
_______________________, a _________________(“Assignee”) and TOWN LAKE
RESIDENCES CONDOMINIUM ASSOCIATION, INC., a Texas non-profit corporation (“Condo
Association”).
RECITALS
A.Condo Association, Austin Hotel Owner OP, L.P., Assignor’s predecessor in
interest and Four Seasons Hotels Limited entered into that certain Condominium
Management Agreement dated January 3, 2008 (as supplemented by that certain side
letter agreement dated June 3, 2008 between Austin Hotel THC, LLC, Operator and
98 San Jac Holdings Limited Partnership, a Georgia limited partnership (“Prior
Condo Owner”), that certain Assignment of Condominium Management Agreement dated
April 29, 2010 from Prior Condo Owner to Condo Association, the “CMA”), and that
certain Assignment and Assumption of Condominium Management Agreement dated
December 31, 2013 from PR LCP Austin Hotel TH LLC, a Delaware limited liability
company to Assignor.
B.Assignor, as the current Hotel Owner, desires to assign all of its right,
title and interest in, to and under the CMA to Assignee, and Assignee desires to
accept such assignment and assume all obligations and liabilities of Assignor
under the CMA.
C.Condo Association desires to consent to this Assignment.
AGREEMENT
NOW, THEREFORE, in consideration of their mutual promises, the parties agree as
follows:
1.    Incorporation of Recitals and Capitalized Terms. Each of the parties
hereto represents and warrants to the other parties hereto that the Recitals to
this Assignment, insofar as they relate to it, are true and correct. All of the
capitalized terms in this Assignment shall have the meanings assigned to such
terms in the CMA unless otherwise defined in this Assignment.

L-1



--------------------------------------------------------------------------------






2.    Assignment.
(a)As of the date hereof, Assignor hereby transfers, assigns and sets over unto
Assignee, its successors and assigns, all of Assignor's right, title and
interest in, to and under the CMA.
(b)As of the date hereof, Assignee hereby accepts the foregoing
assignment and hereby assumes and agrees to be bound by the terms of the CMA and
to perform and assume the obligations and liabilities of Hotel Owner under the
CMA, arising after the date hereof.
(c)Assignor hereby represents and warrants that it has the full power and legal
right and authority to execute this Assignment and convey, transfer and assign
its right, title and interest in and to the CMA to Assignee from and after the
date hereof.
(d)Assignee hereby represents and warrants that it has the full power and legal
right and authority to (i) execute this Assignment, (ii) agree to be bound by
the terms of the CMA, and (iii) perform and assume the obligations and
liabilities of Hotel Owner under the CMA, arising on or after the date hereof.
(e)From and after the date hereof, all references to the “Hotel Owner” in the
CMA shall be deemed to refer to the Assignee.
(f)Except as amended hereby, the CMA remains in full force and effect as of the
date hereof.


3.    Notices. Hotel Owner's notice address for the purposes of Section 11.10 is
as follows:
If to Owner, to:
______________________

______________________
______________________
______________________
Attention: ____________
Email:     _______________
Phone: _______________
Facsimile: ___________


With a copy to:
______________________

______________________
______________________
______________________
Attention: ____________

L-2



--------------------------------------------------------------------------------




Email:     _______________
Phone: _______________
Facsimile: ___________



L-3



--------------------------------------------------------------------------------




4.     Miscellaneous. This Assignment may be executed in counterparts, all of
which shall constitute the same agreement.
[Remainder of Page Intentionally Left Blank]

L-4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have duly executed this Assignment and
Assumption of Condominium Management Agreement as of the day and year first
above written.


ASSIGNOR:
PLCP AUSTIN HOTEL LEASECO, LLC,
a Delaware limited liability company


By:
PR LCP Austin Hotel Operator JV, LLC, a Delaware limited liability company, its
sole member



By:
PR Austin Hotel TRS, LLC, a Delaware limited liability company, its Managing
Member



By:
PRISA LHC Master TRS, LLC, a Delaware limited liability company



By:
PRISA LHC, LLC, a Delaware limited liability company, its sole member





By:                    
Name:                         
    Title:                         



















L-5



--------------------------------------------------------------------------------






ASSIGNEE:
___________________,
a ___________________






By:                    
Name:
Title:




CONDO ASSOCIATION


TOWN LAKE RESIDENCES CONDOMINIUM ASSOCIATION, INC.
a Texas non-profit corporation






By:_______________________
Name:_____________________
Title:______________________





L-6



--------------------------------------------------------------------------------




SCHEDULE “A”


LEGAL DESCRIPTION OF LAND



L-7



--------------------------------------------------------------------------------




EXHIBIT M


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
(RE: PARKING EASEMENT)


Prepared by:


_________________
_________________
_________________
Attn: ____________


Recording requested by, and
after recording return to:




 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT OF PARKING EASEMENT AGREEMENT (this
“Agreement”) is made as of this _____ day of _______________, 2015, by and
between PR LCP Austin Hotel TH LLC, a Delaware limited liability company
(“Assignor”) and ______________________ (“Assignee”).


WITNESSETH:


WHEREAS, Assignor is the “Hotel Owner” as such term is defined in that certain
Surface Parking Easement Agreement dated February 15, 2006 and recorded under
document No. 200629621, as amended and restated by that certain Parking Easement
Agreement dated May 17, 2006 and recorded as Document No. 2006110144 in the Real
Property Records of Travis County, Texas as amended by that certain First
Amendment to Parking Easement Agreement recorded as Document No. 2008082369 in
the Real Property Records of Travis County, Texas (the “Parking Easement”).


WHEREAS, upon the Hotel Parcel (as defined in the Parking Easement) is presently
constructed The Four Seasons Hotel Austin, 98 San Jacinto Boulevard, Austin
Texas (the “Property”), and the Hotel Parcel is more particularly described on
Exhibit A attached hereto and made a part hereof; and


WHEREAS, under the terms and conditions of that certain Purchase and Sale
Agreement dated ________________ ______, 2015 (the “Purchase Agreement”)
pursuant to which the Property was purchased, it was contemplated that the
parties hereto would enter into this Agreement;


NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto do
hereby agree as follows:

M-1



--------------------------------------------------------------------------------






1.    Assignor hereby assigns, conveys, transfers, and delivers to Assignee all
of its right, title and interest as landlord under, in and to the Parking
Easement. TO HAVE AND TO HOLD all of the foregoing unto the Assignee, its
successors and assigns, from and after the date hereof, subject to the terms,
covenants, conditions and provisions contained therein.
2.    Assignee hereby accepts the foregoing assignment of the Parking Easement
and does hereby assume all the prospective rights and obligations of the Hotel
Owner of the Hotel Parcel that accrue from and after the date hereof.
3.    This Agreement and the obligations of the parties hereunder shall survive
the closing of the transactions referred to in the Purchase Agreement, shall be
binding upon and inure to the benefit of the parties hereto, their respective
legal representatives, successors and assigns and shall be governed by and
construed in accordance with the laws of the State of Texas and may not be
modified or amended except by written agreement signed by both parties.
4.    Assignor’s liability under this Agreement (including any indemnity
provided for herein) shall in all events be limited as provided for in Section
4.3 of the Agreement.
5.    This Agreement may be executed in as many counterparts as may be deemed
necessary and convenient, and by the different parties hereto in separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.

M-2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this agreement on the day and year
first above written.


 
ASSIGNOR:


PR LCP AUSTIN HOTEL TH LLC,
a Delaware limited liability company


By: PR LCP Austin Hotel Mezz LLC,
a Delaware limited liability company,
its sole member


By: PR LCP Austin Hotel JV LLC,
a Delaware limited liability company,
its sole member


By: PR Austin Hotel LLC,
a Delaware limited liability company,
its Managing Member


By: PRISA LHC, LLC,
a Delaware limited liability company,
its sole member


By:      
Name:      
Title:   
 
 
 
 
 
 


M-3



--------------------------------------------------------------------------------






 
ASSIGNEE:


__________________, a ___________________






By:               
Name:                
Title:               


   






M-4



--------------------------------------------------------------------------------




STATE OF ___________    )
) SS.:
COUNTY OF _________    )


 
 
 
 

On             , 2015, before me, the undersigned, a notary public in and for
said State, personally appeared                     , personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies) and
that, by his/her/their signature(s) on the instrument, the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
 
 
 
My Commission Expires:
   


 
 

[SEAL]
 
_______________________________________________
Notary Public







STATE OF    
§


COUNTY OF    
§



On             , 2015, before me, the undersigned, a notary public in and for
said State, personally appeared                     , personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies) and
that, by his/her/their signature(s) on the instrument, the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
 
 
 
My Commission Expires:
   


 
 



[SEAL]
 
_______________________________________________
Notary Public


M-5



--------------------------------------------------------------------------------






STATE OF    
§


COUNTY OF    
§




M-6



--------------------------------------------------------------------------------




Schedule of Exhibits:


Exhibit A – Legal Description











M-7



--------------------------------------------------------------------------------




EXHIBIT N




ASSIGNMENT AND ASSUMPTION AGREEMENT
(RE: UDD)


Prepared by:


_________________
_________________
_________________
Attn: ____________


Recording requested by, and
after recording return to:








ASSUMPTION AGREEMENT
(Re: Unified Development Declaration)


THIS ASSUMPTION AGREEMENT (this “Agreement”) is made as of this _____ day of
_______________, 20 _____, by and between PR LCP AUSTIN TH HOTEL LLC, a Delaware
limited liability company ( “Assignor”) and _______________________, a
___________________ (“Assignee”).


WITNESSETH:


WHEREAS, the Assignor is presently the owner of the “Hotel Parcel” as such term
is defined in that certain Unified Development Declaration for San Jacinto
Center Town Lake, dated March 29, 1990 and recorded in Volume 11157 at Page 19
(the “First UDD”), as amended and restated by that certain Amended and Restated
Unified Development Declaration, dated September 23, 1991, recorded in Volume
11530 at Page 463 (the “Amended UDD”), as corrected by that certain Correction
First Amendment to the Amended and Restated Unified Development Declaration,
recorded in Volume 11767 at Page 14 (the “Correction”), as further amended by
that certain Second Amendment to Amended and Restated Unified Development
Declaration, dated August 1, 1997 recorded in Volume 13060 at Page 1443 (the
“Second Amendment to UDD”), as further amended by that certain Third Amendment
to Amended and Restated Unified Development Declaration dated as of June 24,
2010 and recorded as document no. 2010090576 (“Third Amendment to UDD”), and as
assigned by instruments recorded in Volume 12316 at Page 1285, Volume 12594 at
Page 1456, Volume 12595 at Page 1829, Volume 12838 at Page 278 and Document No.
2010094230 (collectively, the “UDD Assignments”), all in the Real Property
Records of Travis County, Texas (the First UDD, as amended and restated by the
Amended UDD, as further amended by the

N-1    



--------------------------------------------------------------------------------




Correction, the Second Amendment to UDD and the Third Amendment to UDD, and as
affected by the UDD Assignments, is referred to herein as the “Declaration”)


WHEREAS, upon the Hotel Parcel is presently constructed The Four Seasons Hotel
Austin, 98 San Jacinto Boulevard, Austin Texas (the “Property”), and the Hotel
Parcel is more particularly described on Exhibit A attached hereto and made a
part hereof; and


WHEREAS, pursuant to Section 17.05 of the Declaration and the terms and
conditions of that certain Purchase and Sale Agreement dated _______________
____, 2015 pursuant to which the Property was purchased, it was contemplated
that the parties hereto would enter into this Agreement;


WHEREAS, Assignor, as the Owner (as such term is defined in the Declaration) of
the Hotel Parcel, has certain rights (the “Rights”) and obligations (the
“Obligations”) under the Declaration;


WHEREAS, Assignor desires to assign the Rights and the Obligation to Assignee
and Assignee desires to accept and assume the Rights and Obligation pursuant to
the terms and conditions set forth herein.


WHEREAS, PKY-SAN JACINTO CENTER LLC (formerly known as TPG-San Jacinto Center
LLC), a Delaware limited liability company (“Office Parcel Owner”), as the owner
of the Office Parcel (as such term is defined in the Declaration) and the
Restaurant Parcel (as such term is defined in the Declaration) desires to
consent to this Assignment.


NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending to be legally bound, hereby agree as
follows:


1.    Assignor represents and warrants to Assignee that a true and complete copy
of the Declaration, including any amendments thereto, has been filed of record
in Real Property Records of Travis County, Texas, as referred to and indicated
in the first Recital above which is attached hereto and incorporated herein by
this reference for all purposes.
2.    Assignor hereby assigns to Assignee, for itself and its successors and
permitted assigns, all of the Rights and Obligation from and after the date
hereof.
3.    Assignee hereby (i) accepts the assignment of the Rights and Obligations,
and (ii) assumes and agrees to perform all of the Obligations from and after the
date hereof.
4.    Assignee and Assignor each hereby acknowledge and agree that the other
Owners shall have the right to rely upon and enforce the provisions of this
Agreement.
5.    Assignee’s address for notices under the Declaration, as provided in
Section 17.06 of the Declaration, is:
___________________________

N-2    



--------------------------------------------------------------------------------




___________________________
___________________________
Attn: ______________________


with a copy to:


___________________________
___________________________
___________________________
Attn: ______________________




6.    This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Texas.
7.    This Agreement may be executed in as many counterparts as may be deemed
necessary and convenient, and by the different parties hereto in separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.



N-3    



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this agreement on the day and year
first above written.


 
ASSIGNOR:


PR LCP AUSTIN HOTEL TH LLC,
a Delaware limited liability company


By: PR LCP Austin Hotel Mezz LLC,
a Delaware limited liability company,
its sole member


By: PR LCP Austin Hotel JV LLC,
a Delaware limited liability company,
its sole member


By: PR Austin Hotel LLC,
a Delaware limited liability company,
its Managing Member


By: PRISA LHC, LLC,
a Delaware limited liability company,
its sole member


By:      
Name:      
Title:   
 
 
 
 
 
 


N-4    



--------------------------------------------------------------------------------






 
ASSIGNEE:


__________________, a ___________________






By:               
Name:                
Title:               


   

PKY-SAN JACINTO CENTER LLC
(formerly known as TPG-San Jacinto Center LLC), a Delaware limited liability
company






By:    _______________________
Name:______________________
Its:    _______________________



N-5    



--------------------------------------------------------------------------------




STATE OF ___________    )
) SS.:
COUNTY OF _________    )


 
 
 
 

On             , 2015, before me, the undersigned, a notary public in and for
said State, personally appeared                     , personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies) and
that, by his/her/their signature(s) on the instrument, the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
 
 
 
My Commission Expires:
   


 
 

[SEAL]
 
_______________________________________________
Notary Public







STATE OF    
§


COUNTY OF    
§



On             , 2015, before me, the undersigned, a notary public in and for
said State, personally appeared                     , personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies) and
that, by his/her/their signature(s) on the instrument, the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
 
 
 
My Commission Expires:
   


 
 



[SEAL]
 
_______________________________________________
Notary Public


N-6    



--------------------------------------------------------------------------------






STATE OF    
§


COUNTY OF    
§



On             , 2015, before me, the undersigned, a notary public in and for
said State, personally appeared                     , personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies) and
that, by his/her/their signature(s) on the instrument, the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
 
 
 
My Commission Expires:
   


 
 



[SEAL]
 
_______________________________________________
Notary Public










N-7    



--------------------------------------------------------------------------------






Schedule of Exhibits:


Exhibit A – Legal Description



N-8    



--------------------------------------------------------------------------------

 

EXHIBIT O




ASSIGNMENT AND ASSUMPTION AGREEMENT
(RE: FOUR SEASONS DOCUMENTS)
(The Four Seasons Hotel Austin)


THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made as of this
_____ day of _______________, 2015, by and between PLCP AUSTIN HOTEL LEASECO
LLC, a Delaware limited liability company ( “Assignor”), DTRS AUSTIN, LLC, a
Delaware limited liability company (“Assignee”) and FOUR SEASONS HOTELS LIMITED,
a corporation incorporated under the laws of the Province of Ontario, Canada
(“Manager”).
WITNESSETH:
WHEREAS, SHR Austin, LLC, a Delaware limited liability company (“Purchaser”) has
this date purchased from PR LCP Austin Hotel TH, LLC, a Delaware limited
liability company (“Seller”) certain real property known as The Four Seasons
Hotel Austin, 98 San Jacinto Boulevard, Austin Texas (the “Property”), as more
particularly described on Exhibit A attached hereto and made a part hereof; and
WHEREAS, under the terms and conditions of that certain Purchase and Sale
Agreement dated ___________________________, 2015 (the “Purchase Agreement”)
pursuant to which the Property was purchased, it was contemplated that the
parties hereto would enter into this Agreement;
WHEREAS, Purchaser and Assignee have entered into that certain Operating Lease
dated as of ________________________, 2015, pursuant to which Assignee is
leasing the Property from Purchaser;
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto do
hereby agree as follows:
1.As of the date hereof, the Assignor does hereby assign, convey, transfer, and
deliver to Assignee all right, title and interest of Assignor, if any, in and to
the following (collectively, the “Four Seasons Documents”):
(a)
that certain Amended and Restated Hotel Management Agreement by and between
Manager and Austin Hotel OC, L.P., a Delaware limited partnership (“Austin OC”)
dated as of February 15, 2006 and as amended by: (i) that certain First
Amendment to Amended and Restated Hotel Management Agreement by and between
Manager and Austin OC dated as of December 18, 2006 but effective as of February
15, 2006; (ii) that certain Second Amendment to Amended and Restated Hotel
Management Agreement by and between Manager and Austin OC dated as of February
10, 2009 with effect as of January 1, 2008; (iii) that certain Assignment of and
Third Amendment to Amended and Restated Hotel Management Agreement by and
between Manager, Austin OC and Austin Hotel THC, LLC (“AHT”) dated June 30,


 

--------------------------------------------------------------------------------




2010; (iv) that certain Assignment and Assumption Agreement (re: Four Seasons
Documents) by and between AHT and Seller dated December 29, 2011 and (v) that
certain Assignment of and Fourth Amendment to Amended and Restated Hotel
Management Agreement and Trademark License Agreement by and between Manager,
Seller and Assignor dated December 31, 2012 and as supplemented by that certain
side letter agreement dated as of January 18, 2008 (collectively, the
“Management Agreement”); and
(b)
the Trademark License Agreement dated November 17, 1994 (the “TMLA”) between
Manager and Assignor’s predecessor in interest.

TO HAVE AND TO HOLD all of the foregoing unto the Assignee, its successors and
assigns, from and after the date hereof, subject to the terms, covenants,
conditions and provisions contained herein.
2.    As of the date hereof, Assignee hereby accepts the foregoing assignment of
the Four Seasons Documents and does hereby covenant that with respect thereto
Assignee hereby assumes all the rights and obligations of Assignor under the
Four Seasons Documents (including, without limitation, all obligations of
“Owner” under the Management Agreement, and all obligations of “Licensee” under
the TMLA), whether arising prior to or on or after the date hereof, and agrees
to be bound by the terms of the Four Seasons Documents from and after the date
hereof and to perform all obligations arising thereunder. The Four Seasons
Documents shall continue in full force and effect from and after the date
hereof.
3.    This Agreement and the obligations of the parties hereunder shall survive
the closing of the transactions referred to in the Purchase Agreement, shall be
binding upon and inure to the benefit of the parties hereto, their respective
legal representatives, successors and assigns and shall be governed by and
construed in accordance with the laws of the State of Texas and may not be
modified or amended except by written agreement signed by both parties.
4.    As between Assignor and Assignee, and without limiting the provisions of
section 2 above, Assignor’s liability under this Agreement shall in all events
be limited as provided for in section 4.3 of the Purchase Agreement.
5.    Assignor hereby represents and warrants that it has the full power and
legal right and authority to execute this Agreement and convey, transfer and
assign its right, title and interest in and to the Four Seasons Documents to the
Assignee.
6.    Assignee hereby represents and warrants that it has the full power and
legal right and authority to (i) execute this Agreement, (ii) agree to be bound
by the terms of the Four Seasons Documents, and (iii) perform and assume the
obligations and liabilities of the Assignor under the Four Seasons Documents,
whether arising prior to or on or after the date hereof.
7.    This Agreement shall be deemed to be an agreement made under the laws of
the State of Texas and for all purposes shall be governed by and construed in
accordance with such laws.
8.    This Agreement may not be modified or amended except with the written
consent of the parties hereto.

 

--------------------------------------------------------------------------------




9.    If any covenant, obligation or provision of this Agreement, or the
application thereof to any party or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such covenant, obligation or agreement to parties or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby and each covenant, obligation and agreement of this Agreement shall be
separately valid and enforceable to the fullest extent permitted by law.
10.    This Agreement may be executed in as many counterparts as may be deemed
necessary and convenient, and by the different parties hereto in separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOLLOW]



 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this agreement on the day and year
first above written.


 
ASSIGNOR:


PLCP AUSTIN HOTEL LEASECO, LLC,
a Delaware limited liability company


By: PR LCP Austin Hotel Operator JV, LLC,
a Delaware limited liability company,
its sole member


By: PR Austin Hotel TRS, LLC,
a Delaware limited liability company,
its Managing Member


By: PRISA LHC Master TRS, LLC,
a Delaware limited liability company,
its sole member


By: PRISA LHC, LLC,
a Delaware limited liability company,
its sole member


By:      
Name:      
Title:__
 
 
 





--------------------------------------------------------------------------------






 
ASSIGNEE:


DTRS AUSTIN, LLC,
a Delaware limited liability company




By:                     
Name:                     
Title:                     









--------------------------------------------------------------------------------




OPERATOR:
FOUR SEASONS HOTELS LIMITED,
a corporation incorporated under the laws of the province of Ontario, Canada
By:                            
Name:                            
Title:                            
By:                            
Name:                            
Title:                            






--------------------------------------------------------------------------------




STATE OF ___________    )
) SS.:
COUNTY OF _________    )


 
 
 
 

On             , 2015, before me, the undersigned, a notary public in and for
said State, personally appeared                     , personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies) and
that, by his/her/their signature(s) on the instrument, the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
 
 
 
My Commission Expires:
   


 
 

[SEAL]
 
_______________________________________________
Notary Public







STATE OF    
§


COUNTY OF    
§



On             , 2015, before me, the undersigned, a notary public in and for
said State, personally appeared                     , personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies) and
that, by his/her/their signature(s) on the instrument, the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
 
 
 
My Commission Expires:
   


 
 



[SEAL]
 
_______________________________________________
Notary Public





--------------------------------------------------------------------------------






STATE OF    
§


COUNTY OF    
§







--------------------------------------------------------------------------------






Schedule of Exhibits:


Exhibit A – Legal Description




--------------------------------------------------------------------------------




EXHIBIT P

LIST OF LEASES
Equipment Lease
Equipment
ADP*
Payroll processor/HRIS maintenance/E-time
Ikon
Photocopy Machines
Illy*
Coffee Equipment
LCA/Bearcomm
Radios Capital Lease
PHSI Pure Water
Water Purification Fountains
Pitney Bowes* (invoice only)
Postage Machine - Scale - Meter
Precision Oxygen*
Propane Canisters
Texan ATM Services
ATM Machine/Revenue Share



Space Lease
Space
Central Parking*
Parking Lease
Gallery of Republic*
Art gallery lease
Johnstone Downtown
Vitrine Rental
Rewards*
Vitrine Rental



* Indicates month-to-month leases that were not provided by Seller to Buyer






--------------------------------------------------------------------------------

 

EXHIBIT Q




ESCROW HOLDBACK AGREEMENT



THIS HOLDBACK ESCROW AGREEMENT (this “Agreement”) is entered into as of _____
___, 201_ (the “Effective Date”) among ________________, LLC (“Purchaser”),
________________, LLC (“Seller”) and ________________, as escrow agent (“Escrow
Agent”).
RECITALS
A.Purchaser and Seller are parties to a certain Purchase and Sale Agreement (the
“Purchase Agreement”) pursuant to which Purchaser is purchasing certain real
property and improvements located in ___________________________, as more
particularly described therein (the “Property”), from Seller for a purchase
price in the amount of ________________________ and No/100 Dollars
($_______________.00). Capitalized terms used and not defined herein shall have
the meanings ascribed to such terms in the Purchase Agreement.
B.    Simultaneously with the closing of the transactions contemplated by the
Purchase Agreement (the “Closing”), Seller shall deposit with Escrow Agent from
Seller’s Closing proceeds an amount equal to ________________________ and No/100
Dollars ($_______________.00) (the “Escrowed Funds”), which Escrow Agent shall
deposit into an account to be held by Escrow Agent (the “Escrow Account”).
C.    The parties to this Agreement desire to establish the terms and conditions
pursuant to which the Escrowed Funds will be deposited, held in, and disbursed
from the Escrow Account.
AGREEMENT
NOW, THEREFORE, for valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties to this Agreement agree as follows:
1.    Appointment of Escrow Agent. Purchaser and Seller hereby constitute and
appoint Escrow Agent as, and Escrow Agent hereby agrees to assume and perform
the duties of, escrow agent under and pursuant to this Agreement. Escrow hereby
agrees and acknowledges that it has received and reviewed a copy of the Purchase
Agreement.
2.    Escrowed Funds. Escrow Agent agrees to (a) accept delivery of the Escrowed
Funds; and (b) hold such Escrowed Funds in the Escrow Account, which shall be an
interest-bearing account (provided that Seller provides a W-9 and investment
directions), all subject to the terms and conditions of this Agreement.
3.    Deposit of Escrowed Funds; Release from Escrow.
(a)    Delivery of Escrowed Funds. At Closing, Seller shall deposit with Escrow
Agent from Seller’s Closing proceeds the Escrowed Funds to be held in the Escrow
Account.




--------------------------------------------------------------------------------




The Escrowed Funds shall be held by Escrow Agent in the Escrow Account subject
to the terms and conditions set forth herein. The Escrowed Funds shall not be
subject to lien or attachment by any creditor of any party hereto and shall be
used solely for the purpose set forth in this Agreement. Escrow Agent shall
notify Purchaser and Seller upon Escrow Agent’s receipt of the Escrowed Funds
and shall deposit all such funds hereunder in a separate interest-bearing
account at:
Bank:        Comerica Bank, N.A.
Address:    300 W. 6th Street, Ste. 2250
Austin,    TX 78701
ABA#:        
Account Name:


Acct #:        (To be established when account is opened)]
(b)    Release. The Escrowed Funds will be held and disbursed by Escrow Agent
only as follows:
(i)    In the event Purchaser becomes aware of a claim with respect to a a
breach by Seller of any of Seller’s Warranties or any covenant of Seller under
the Purchase Agreement which expressly survives Closing under the Purchase
Agreement or in any documents delivered at Closing (a “Holdback Claim”) that
satisfies the requirements for a claim under the terms of the Purchase
Agreement, Purchaser shall promptly (and in any event prior to the date that is
one hundred eighty (180) days after the Closing Date (such one hundred eight day
period being the “Survival Period”) give written notice of such Holdback Claim
to Seller and Escrow Agent (a “Holdback Claim Notice”), which Holdback Claim
Notice shall set forth Purchaser's assertion of Seller's liability with respect
to such Holdback Claim (the “Holdback Claim Amount”). If Seller does not
affirmatively dispute in writing the validity of any such Holdback Claim within
thirty (30) days after the date of such Holdback Claim Notice (such thirty (30)
day period is the “Seller Response Period”) by delivery of written notice of
such dispute to Purchaser and Escrow Agent, then Seller shall be deemed to have
consented to the Holdback Claim, and Escrow Agent shall promptly disburse the
Holdback Claim Amount to Purchaser and continue to hold in escrow the remainder
of the Escrowed Funds. If Seller affirmatively disputes in writing delivered to
Purchaser and Escrow Agent the validity of any such Holdback Claim during the
Seller Response Period, Escrow Agent shall continue to hold in escrow the
Escrowed Funds. If Seller affirmatively disputes the validity of the Holdback
Claim within the Seller Response Period by delivery of written notice of such
dispute to Purchaser and Escrow Agent on or before the expiration of the Seller
Response Period, Purchaser may then commence litigation in a court of competent
jurisdiction located in Travis County, Texas with respect to all such Holdback
Claims (if any) prior to that date that is thirty (30) days after the expiration
of the Seller Response Period. In the event of the entry of a final judgment by
a court of competent jurisdiction located in Travis County, Texas in favor of
Purchaser with respect to a Holdback Claim, upon notice of any such final
judgment delivered to Escrow Agent, and without the need for any further notice
or consent from either of Seller or Purchaser, Escrow Agent shall disburse to
Purchaser Escrowed Funds from the Escrow Account in the amount of Seller’s
liability pursuant to such final judgment, which, for the avoidance of doubt,
shall not exceed the remaining Escrowed Funds. Anything herein to the contrary
notwithstanding, Seller and Purchaser may jointly direct Escrow Agent to
disburse any or all of the Escrowed Funds, at any time, each in its sole
discretion.




--------------------------------------------------------------------------------




(ii)    Subject to disbursements of Escrowed Funds to pay Holdback Claims in
accordance with the preceding subsection, if Escrow Agent and Seller have not
theretofore received written notice from Purchaser of a Holdback Claim, Escrow
Agent shall continue to hold the Escrowed Funds in the Escrow Account until the
end of the Survival Period, and such escrow shall terminate upon the expiration
of the Survival Period. At the end of the Survival Period, Escrow Agent shall
retain in the Escrow Account an amount equal to the aggregate of all Holdback
Claim Amounts still in dispute multiplied by one hundred twenty-five percent
(125%) (if any), and the remainder shall be distributed to Seller at Seller’s
written request and direction. At such time thereafter as any Holdback Claim has
been finally resolved pursuant to subsection (i) above, Escrow Agent shall
continue to hold only that portion of the Escrowed Funds equal to the aggregate
of all unresolved Holdback Claim Amounts multiplied by one hundred twenty-five
percent (125%).
(c)    Tax Reporting Matters. Purchaser and Seller each agrees, upon request, to
provide Escrow Agent with its tax identification number by furnishing an
appropriate form W-9 and other forms and documents that Escrow Agent may
reasonably request.
4.    Escrow Provisions.
(a)    In the event Escrow Agent is required to invest the Escrowed Funds
hereunder, Escrow Agent shall not be held responsible for any loss of principal
or interest which may be incurred as a result of making such investment or
redeeming such investment in accordance herewith. Purchaser and Seller authorize
Escrow Agent to accept, comply with and obey any writs, orders, judgments or
decrees entered or issued by any court with jurisdiction, and Escrow Agent shall
not be liable to Purchaser or Seller or any other person by reason of such
compliance, notwithstanding that such writ, order, judgment or decree be
subsequently reversed, modified, annulled, set aside or vacated. If Escrow Agent
is made a party defendant to any suit or proceedings regarding the escrow of the
Escrowed Funds, Purchaser and Seller agree to pay Escrow Agent, upon written
demand, all reasonable costs, attorney’s fees, and expenses incurred with
respect to such suit or proceeding, except to the extent arising from Escrow
Agent’s gross negligence, willful misconduct or breach of this Agreement.
(b)    Escrow Agent shall not be bound by any modification, cancellation or
rescission of this Agreement unless in writing and signed by Escrow Agent.
(c)    Each of Purchaser and Seller, jointly and severally, shall indemnify and
hold harmless Escrow Agent from and against any and all losses, liabilities,
damages, claims, expenses or costs actually incurred by Escrow Agent in
connection with its performance of its duties hereunder, other than those caused
by Escrow Agent’s own breach of this Agreement, willful misconduct, bad faith or
gross negligence.
(d)     The direction or consent of any individual Seller as to any action taken
on behalf of Seller under this Agreement shall be deemed to be binding as to
Seller collectively.


5.    Expenses. All fees and expenses of Escrow Agent for performing its
responsibilities hereunder, which shall be capped at Five Hundred and 00/Dollars
($500.00), will




--------------------------------------------------------------------------------




be shared equally by Purchaser and Seller and shall be paid upon execution
hereof from the proceeds of the Closing.
6.    Successor Escrow Agent.
(a)    Escrow Agent may resign as escrow agent thirty (30) calendar days
following the giving of prior written notice thereof to Purchaser and Seller. In
addition, Escrow Agent may be removed and replaced on a date designated in a
written instrument jointly signed by Purchaser and Seller and delivered to
Escrow Agent. Notwithstanding the foregoing, no such resignation or removal
shall be effective until a successor escrow agent has acknowledged its
appointment as such. In either event, upon the effective date of such
resignation or removal and upon receipt by Escrow Agent of any fees, costs and
expenses owed or due to it, if any, Escrow Agent shall deliver the Escrowed
Funds to such successor escrow agent, together with such records maintained by
Escrow Agent in connection with its duties hereunder and other information with
respect to the Escrowed Funds as such successor may reasonably request.
(b)    If a successor escrow agent shall not have acknowledged its appointment
as such, in the case of a resignation, prior to the expiration of thirty (30)
calendar days following the date of a notice of resignation or, in the case of a
removal, on the date designated for Escrow Agent’s removal, as the case may be,
Purchaser and Seller are unable to agree on a successor escrow agent, or for any
other reason, Escrow Agent may petition a court of competent jurisdiction
located in Travis County, Texas to select a successor or Escrow Agent may select
a successor escrow agent and any such resulting appointment shall be binding
upon all of the parties to this Agreement.
7.    Notices. Any notices or other communications under this Agreement must be
in writing, and shall be deemed duly given or made at the time and on the date
when received by e‑mail transmittal of pdf files or similar electronic means or
when personally delivered as shown on a receipt therefor (which shall include
delivery by a nationally recognized overnight delivery service) to the address
for each party set forth below. Any party, by written notice to the other in the
manner herein provided, may designate an address different from that set forth
below.


Escrow Agent:    Heritage Title Company of Austin, Inc.
401 Congress Avenue, Suite 1500
Austin, Texas 78701
Attn: Nancy Grasshoff
Email:ngrasshoff@heritage-title.com


Purchaser:    c/o Strategic Hotels & Resorts
200 West Madison Street, Suite 1700
Chicago, Illinois 60606
Attn: Eric Hassberger, John Stanner and Paula Maggio
Email:    ehassberger@strategichotels.com
jstanner@strategichotels.com
pmaggio@strategichotels.com






--------------------------------------------------------------------------------




With a copy to:    Dentons US LLP
2398 East Camelback Road, Suite 850
Phoenix, Arizona 85016
Attn: Meghan Cocci
Email:    meghan.cocci@dentons.com




Seller:    c/o Prudential Real Estate Investors
Two Prudential Plaza
180 North Stetson Street, Suite 3275
Chicago, Illinois 60601
Attn:    Collete English Dixon
Email:    collete.english-dixon@prudential.com


With a copy to:     Mayer Brown LLP
71 South Wacker Drive
Chicago, Illinois 60606
Attn:    Paul E. Meyer
Email:    pmeyer@mayerbrown.com


8.    General.
(a)    Governing Laws. It is the intention of the parties hereto that the
internal laws of the State of Texas (irrespective of its choice of law
principles) shall govern the validity of this Agreement, the construction of its
terms, and the interpretation and enforcement of the rights and duties of the
parties to this Agreement.
(b)    Binding upon Successors and Assigns. Subject to, and unless otherwise
provided in, this Agreement, each and all of the covenants, terms, provisions,
and agreements contained in this Agreement shall be binding upon, and inure to
the benefit of, the permitted successors, executors, heirs, representatives,
administrators and assigns of the parties to this Agreement.
(c)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original as against any party whose
signature appears on such counterpart and all of which together shall constitute
one and the same instrument. This Agreement shall become binding when one or
more counterparts of this Agreement, individually or taken together, shall bear
the signatures of all of the parties reflected in this Agreement as signatories.
(d)    Entire Agreement. This Agreement, the documents referenced in this
Agreement and the exhibits to such documents, constitute the entire
understanding and agreement of the parties to this Agreement with respect to the
subject matter of this Agreement and of such documents and exhibits and
supersede all prior and contemporaneous agreements or understandings,
inducements or conditions, express or implied, written or oral, between the
parties with respect to this Agreement. The express terms of this Agreement
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms of this Agreement.




--------------------------------------------------------------------------------




(e)    Waivers. No waiver by any party to this Agreement of any condition or of
any breach of any provision of this Agreement will be effective unless in
writing. No waiver by any party of any such condition or breach, in any one
instance, will be deemed to be a further or continuing waiver of any such
condition or breach or a waiver of any other condition or breach of any other
provision contained in this Agreement.
(f)    Amendment. This Agreement may be amended with the written consent of
Purchaser, Seller and Escrow Agent, provided that if Escrow Agent does not agree
to an amendment agreed upon by Purchaser and Seller, Purchaser and Seller will
appoint a successor Escrow Agent in accordance with Section 6.
(g)    Attorneys’ Fees and Costs. In the event either party is required to
resort to litigation to enforce its rights under this Agreement, the prevailing
party in such litigation will be entitled to collect from the other party all
costs, expenses and attorneys’ fees incurred in connection with such action.




[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK.]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have duly executed this Escrow Agreement as of
the day and year first above written.


BUYER:
SHR AUSTIN, LLC, a Delaware limited liability company


By:                        
Name:                        
Title:                        


SELLER:


PR LCP AUSTIN HOTEL TH LLC, a Delaware limited liability company


By:
PR LCP Austin Hotel Mezz LLC, a Delaware limited liability company, its sole
member



By:
PR LCP Austin Hotel JV LLC, a Delaware limited liability company, its sole
member



By:    PR Austin Hotel LLC, a Delaware limited liability company, its Managing
Member


By:
PRISA LHC, LLC, a Delaware limited liability company, its sole member



By:                    
Name:                    
Title:                    


ESCROW AGENT


HERITAGE TITLE COMPANY OF AUSTIN, INC.


By:                    
Name:                    
Title:                    





        

